Exhibit 10.2

 

 

CUSIP Numbers:

Deal:  650112AC9

Revolving Commitment:  650112AD7

 

CREDIT AGREEMENT*

 

Dated as of June 21, 2006

 

among

 

THE NEW YORK TIMES COMPANY,

as the Borrower,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

 

and

 

The Other Lenders Party Hereto

 

BANC OF AMERICA SECURITIES LLC,

as

Joint Lead Arranger and Joint Book Manager,

 

J.P. MORGAN SECURITIES INC.

as Joint Lead Arranger and Joint Book Manager,

 

JPMORGAN CHASE BANK, N.A.,

as Documentation Agent

 

and

 

THE BANK OF NEW YORK

and

SUNTRUST BANK,

as Co-Syndication Agents

 

 

--------------------------------------------------------------------------------

*Restated to reflect Amendment No. 1 dated as of September 7, 2006.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

 

 

ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

 

 

1.01

 

Defined Terms

 

1

1.02

 

Other Interpretive Provisions

 

15

1.03

 

Accounting Terms

 

16

1.04

 

Rounding

 

16

1.05

 

References to Agreements and Laws

 

16

1.06

 

Times of Day

 

16

1.07

 

Letter of Credit Amounts

 

16

 

 

 

 

 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

 

16

 

 

 

 

 

2.01

 

Committed Loans

 

16

2.02

 

Borrowings, Conversions and Continuations of Committed Loans

 

17

2.03

 

Letters of Credit

 

18

2.04

 

Swing Line Loans

 

26

2.05

 

Prepayments

 

29

2.06

 

Termination or Reduction of Commitments

 

30

2.07

 

Repayment of Loans

 

30

2.08

 

Interest

 

30

2.09

 

Fees

 

31

2.10

 

Computation of Interest and Fees

 

32

2.11

 

Evidence of Debt

 

32

2.12

 

Payments Generally

 

32

2.13

 

Sharing of Payments

 

34

2.14

 

Extension of Maturity Date

 

35

2.15

 

Increase in Commitments

 

36

 

 

 

 

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

37

 

 

 

 

 

3.01

 

Taxes

 

37

3.02

 

Illegality

 

38

3.03

 

Inability to Determine Rates

 

38

3.04

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans

 

39

3.05

 

Compensation for Losses

 

39

3.06

 

Matters Applicable to all Requests for Compensation

 

40

3.07

 

Survival

 

40

 

 

 

 

 

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

40

 

 

 

 

 

4.01

 

Conditions of Initial Credit Extension

 

40

4.02

 

Conditions to all Credit Extensions

 

41

 

i

--------------------------------------------------------------------------------


 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

42

 

 

 

 

 

5.01

 

Existence; Qualification and Power

 

42

5.02

 

Authorization; No Contravention

 

42

5.03

 

Governmental Authorization; Other Consents

 

42

5.04

 

Binding Effect

 

43

5.05

 

Financial Statements; No Material Adverse Effect

 

43

5.06

 

Litigation

 

43

5.07

 

Use of Proceeds

 

43

5.08

 

Ownership of Property; Liens

 

43

5.09

 

Taxes

 

43

5.10

 

Subsidiaries

 

44

5.11

 

ERISA Compliance

 

44

5.12

 

Investment Company Act

 

44

 

 

 

 

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

44

 

 

 

 

 

6.01

 

Financial Statements

 

44

6.02

 

Taxes and Claims

 

47

6.03

 

Insurance

 

47

6.04

 

Maintenance of Existence; Conduct of Business

 

47

6.05

 

Maintenance of Properties

 

47

6.06

 

Access to Books and Inspection

 

47

6.07

 

Compliance with Applicable Laws

 

48

6.08

 

Litigation

 

48

6.09

 

ERISA

 

48

6.10

 

Notice

 

48

6.11

 

Change in Business

 

49

6.12

 

Change of Control

 

49

6.13

 

Dividends, Etc.

 

49

 

 

 

 

 

ARTICLE VII.

NEGATIVE COVENANTS

 

49

 

 

 

 

 

7.01

 

Limitation on Liens and Guarantees

 

50

7.02

 

Disposition of Assets, Consolidation or Merger

 

50

7.03

 

Minimum Stockholders’ Equity

 

50

 

 

 

 

 

ARTICLE VIII.

  EVENTS OF DEFAULT AND REMEDIES

 

50

 

 

 

 

 

8.01

 

Events of Default

 

50

8.02

 

Remedies Upon Event of Default

 

53

8.03

 

Application of Funds

 

53

 

 

 

 

 

ARTICLE IX.

ADMINISTRATIVE AGENT

 

55

 

 

 

 

 

9.01

 

Appointment and Authorization of Administrative Agent

 

55

9.02

 

Delegation of Duties

 

55

9.03

 

Liability of Administrative Agent

 

55

9.04

 

Reliance by Administrative Agent

 

56

 

ii

--------------------------------------------------------------------------------


 

9.05

 

Notice of Default

 

56

9.06

 

Credit Decision; Disclosure of Information by Administrative Agent

 

57

9.07

 

Indemnification of Administrative Agent

 

57

9.08

 

Administrative Agent in its Individual Capacity

 

58

9.09

 

Successor Administrative Agent

 

58

9.10

 

Administrative Agent May File Proofs of Claim

 

59

9.11

 

Other Agents; Arrangers and Managers

 

59

 

 

 

 

 

ARTICLE X.

MISCELLANEOUS

 

60

 

 

 

 

 

10.01

 

Amendments, Etc.

 

60

10.02

 

Notices and Other Communications; Facsimile Copies

 

61

10.03

 

No Waiver; Cumulative Remedies

 

63

10.04

 

Attorney Costs, Expenses and Taxes

 

63

10.05

 

Indemnification by the Borrower

 

63

10.06

 

Payments Set Aside

 

64

10.07

 

Successors and Assigns

 

64

10.08

 

Confidentiality

 

69

10.09

 

Set-off

 

69

10.10

 

Interest Rate Limitation

 

69

10.11

 

Counterparts

 

70

10.12

 

Integration

 

70

10.13

 

Survival of Representations and Warranties

 

70

10.14

 

Severability

 

70

10.15

 

Tax Forms

 

71

10.16

 

Governing Law

 

72

10.17

 

Waiver of Right to Trial by Jury

 

73

10.18

 

No Advisory or Fiduciary Responsibility

 

73

10.19

 

USA PATRIOT Act Notice

 

74

10.20

 

Waiver of Notice of Termination Under Existing Credit Agreement

 

74

 

 

 

 

 

SIGNATURES

 

 

S-1

 

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

2.01

 

Commitments and Pro Rata Shares

 

 

5.09

 

Actions, Proceedings and Claims with Respect to Taxes

 

 

5.10

 

Subsidiaries

 

 

10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

 

10.07

 

Processing and Recordation Fees

 

 

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

 

 

 

 

 

Form of

 

 

 

 

 

 

 

A

 

Committed Loan Notice

 

 

B

 

Swing Line Loan Notice

 

 

C-1

 

Note

 

 

C-2

 

Swing Line Note

 

 

D

 

Compliance Certificate

 

 

E

 

Assignment and Assumption

 

 

F

 

Opinion Matters

 

 

G

 

Extension Request

 

 

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT*

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of June 21, 2006, among
THE NEW YORK TIMES COMPANY, a New York corporation (the “Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer, BANC OF AMERICA SECURITIES LLC, as Joint Lead Arranger and Joint
Book Manager, J.P. MORGAN SECURITIES INC., as Joint Lead Arranger and Joint Book
Manager, JPMORGAN CHASE BANK, N.A., as Documentation Agent, and THE BANK OF NEW
YORK and SUNTRUST BANK, as Co-Syndication Agents.

 

The Borrower has requested that the Lenders provide a revolving credit facility
and a swing line subfacility and the Lenders are willing to do so on the terms
and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

 

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, Banc of America Securities LLC), and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

 

--------------------------------------------------------------------------------

* Restated to reflect Amendment No. 1 dated as of September 7, 2006.

 

1

--------------------------------------------------------------------------------


 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Pricing
Level

 

Debt Rating 
 S&P/Moody’s

 

Eurodollar Rate
Margin

 

Base Facility Fee

 

Utilization Fee
(if > 50% drawn)

 

1

 

>AA/A3

 

0.150

%

0.050

%

0.050

%

2

 

A/A2

 

0.140

%

0.060

%

0.050

%

3

 

A-/A3

 

0.185

%

0.065

%

0.050

%

4

 

BBB+/Baa1

 

0.270

%

0.080

%

0.100

%

5

 

BBB/Baa2

 

0.350

%

0.100

%

0.100

%

6

 

<BBB-/Baa3

 

0.375

%

0.125

%

0.100

%

 

“Debt Rating” means, as of any date of determination, the rating then in effect
as determined by either S&P or Moody’s (collectively, the “Debt Ratings”) of the
Borrower’s non-credit-enhanced, senior unsecured medium-term debt; provided that
if a Debt Rating is issued by each of the foregoing rating agencies, then the
higher of such Debt Ratings shall apply (with the Debt Rating for Pricing Level
1 being the highest and the Debt Rating for Pricing Level 6 being the lowest),
unless there is a split in Debt Ratings of more than one level, in which case
the Pricing Level that is one level lower than the Pricing Level of the higher
Debt Rating shall apply.

 

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vi).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

 

“Arrangers” means Banc of America Securities LLC and J.P. Morgan Securities Inc.
in their capacity as joint lead arrangers and joint book managers.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the reasonably allocated cost of internal legal services and all
reasonable expenses and disbursements of internal counsel.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments

 

2

--------------------------------------------------------------------------------


 

pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of each L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Financials” means the Consolidated Statements as at, and for the fiscal
year ended, December 25, 2005, including the notes thereto, with the opinion
thereon of Deloitte & Touche LLP, heretofore furnished to the Lenders.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.01.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Capitalized Lease Obligation” means any lease obligation which, in accordance
with GAAP (including, without limitation, Statement of Financial Accounting
Standards No. 13), has been or should be capitalized on the books of the lessee
and, for purposes hereof, the amount of such obligation shall be the capitalized
amount thereof determined in accordance with such principles.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986.

 

3

--------------------------------------------------------------------------------


 

“College Point Project” means the printing facility at College Point, Queens.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period, made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated Statements” means the audited consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year of the Borrower and its Consolidated Subsidiaries, including the
notes thereto.

 

“Consolidated Subsidiary” means any Subsidiary which in accordance with GAAP
shall be consolidated with the Borrower in any consolidated financial statements
furnished to the Lenders.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Corporation” means the Borrower or any of its Consolidated Subsidiaries.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the

 

4

--------------------------------------------------------------------------------


 

United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) 1% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 1% per annum and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate plus 1% per annum, in all cases to the fullest extent permitted by
applicable Laws.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Eligible Assignee” has the meaning specified in Section 10.07(g).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of their respective
Subsidiaries resulting from or based upon, in whole or in part, (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment

 

5

--------------------------------------------------------------------------------


 

or (e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, including (unless the context otherwise requires) any rules
or regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

 

 “Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Existing Credit Agreement” means that certain Amended and Restated Multi-Year
Credit Agreement dated as of June 22, 2001, as extended and as amended,
restated, supplemented or otherwise modified from time to time, among the
Borrower, Bank of America, N.A., as agent, and a syndicate of lenders.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

6

--------------------------------------------------------------------------------


 

“Fee Letter” means the letter agreement, dated June 2, 2006, among the Borrower,
the Administrative Agent and Banc of America Securities LLC.

 

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Granting Lender” has the meaning specified in Section 10.07(h).

 

“Guarantee” has the meaning specified in Section 7.01.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” means (a) indebtedness for borrowed money, (b) obligations
evidenced by bonds, debentures, notes or other similar instruments, (c)
obligations to pay the deferred purchase price of property or services other
than ordinary course trade debt, and (d) the unpaid capitalized amount of
Capitalized Lease Obligations.

 

“Indemnified Liabilities” has the meaning specified in Section 10.05.

 

“Indemnitees” has the meaning specified in Section 10.05.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate

 

7

--------------------------------------------------------------------------------


 

Loan and ending on the date one, two, three, six, nine or, if available (as
determined by all of the Lenders), twelve months thereafter, as selected by the
Borrower in its Committed Loan Notice; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Maturity Date.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit Application, and
any other document, agreement and instrument entered into by the L/C Issuer and
the Borrower (or any Subsidiary) or in favor of the L/C Issuer and relating to
any such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” “ means the following: (a) Bank of America in its capacity as an
issuer of Letters of Credit hereunder; (b) any other Lender who consents to
become an additional L/C Issuer hereunder; and (c) any successor issuer of
Letters of Credit hereunder, and shall mean any and all of the foregoing as may
be appropriate in the context.

 

8

--------------------------------------------------------------------------------


 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

 

 “Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to $75,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

“Lien” has the meaning specified in Section 7.01.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note and the Fee Letter.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Borrower to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Borrower of any Loan Document.

 

“Maturity Date” means the later of (a) June 21, 2011 and (b) if maturity is
extended pursuant to Section 2.14, such extended maturity date as determined
pursuant to such Section.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

9

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means a plan defined as such in Section 3(37) of ERISA and
covered by Title IV of ERISA to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has made or accrued
an obligation to make contributions.

 

“Negotiation Period” has the meaning specified in Section 6.12.

 

“Net Income” means the consolidated net income of the Borrower and its
Consolidated Subsidiaries.

 

“New Agreement” has the meaning specified in Section 6.12.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C-1
or Exhibit C-2.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“Operating Income” means the consolidated operating profit of the Borrower and
its Consolidated Subsidiaries computed in the same manner as employed in the
Base Financials, subject, however, to Section 1.03.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

 

10

--------------------------------------------------------------------------------


 

“Participant” has the meaning specified in Section 10.07(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any Plan, other than a Multiemployer Plan, that is subject
to Title IV of ERISA and is sponsored or maintained by the Borrower or any ERISA
Affiliate or to which the Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

 

“Permitted Guaranties” means the obligations of the Borrower in connection with
the 620 Eighth Avenue Project (a) to acquire the entire interest of FC Lion LLC
(“FC Member”) in The New York Times Building LLC and (b) to reimburse FC Member
for all costs of condemning the site of the 620 Eighth Avenue Project that had
been funded by FC Member in excess of $21,000,000.

 

“Permitted Lien” means:

 

(a)           liens or deposits to secure payment of workmen’s compensation,
unemployment insurance, old age pensions or other social security;

 

(b)           liens or deposits to secure performance of bids, tenders,
contracts (other than contracts for the payment of money), or leases, public or
statutory obligations, surety or appeal bonds, or other liens or deposits for
purposes of like general nature in the ordinary course of business;

 

(c)           liens for property taxes not delinquent and liens for taxes which
in good faith are being contested or litigated in proper proceedings;

 

(d)           statutory liens of landlords or mechanics’, carriers’, workmen’s
or other like liens arising in the ordinary course of business which do not
secure obligations for borrowed money or other extensions of credit;

 

(e)           liens on the property or assets of any Consolidated Subsidiary
securing indebtedness of such Consolidated Subsidiary to the Borrower or to a
Consolidated Subsidiary of the Borrower;

 

(f)            liens to which the Required Lenders have given their consent in
writing;

 

(g)           liens arising from security interests granted in order to comply
with the requirements for the issuance of bankers’ acceptances which are
eligible for discount by the FRB;

 

(h)           purchase money security interests covering real or personal
property hereafter acquired, provided that neither the Borrower nor any
Consolidated Subsidiary has any liability to repay the Indebtedness secured by
such purchase money security interests except to the extent of the respective
real or personal property;

 

11

--------------------------------------------------------------------------------


 

(i)            liens existing on the date a Person becomes a Subsidiary or a
division of the Borrower, or is merged into the Borrower or any Subsidiary,
provided such liens were not created in connection with or in contemplation of
such transaction or merger and apply only to the assets of such subsidiary or
division;

 

(j)            liens existing on any property or asset prior to the acquisition
thereof by the Borrower or a Subsidiary, provided such liens were not created in
connection with or in contemplation of such acquisition;

 

(k)           liens which are renewals, replacements or extensions of any of the
Liens permitted by clauses (e), (f), (h), (i), (j) or (n) hereof upon the same
property theretofore subject thereto and without increase in the principal
amount of debt thereby secured;

 

(l)            liens encumbering property or assets constituting the College
Point Project, as contemplated by the terms and conditions pursuant to which
such project is to be operated;

 

(m)          zoning restrictions, easements, right-of-way, restrictions on use
of real property and other similar encumbrances incurred in the ordinary course
of business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;

 

(n)           non material liens on existing property or assets valued in the
aggregate at under $10,000,000;

 

(o)           liens encumbering property or assets constituting the 620 Eighth
Avenue Project, as contemplated by the terms and conditions pursuant to which
such project is to be acquired, constructed and operated; and

 

(p)           any pledge of the Borrower’s interest in New England Sports
Ventures LLC (“NESV”), to secure obligations of NESV or its subsidiaries,
provided that neither the Borrower nor any Subsidiary has any obligation to
repay the obligations secured by such pledge except to the extent of the pledged
assets.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA), established or maintained, or to which contributions have been
made, by the Borrower or any ERISA Affiliate, other than a Multiemployer Plan.

 

“Plan Event” shall mean a “reportable event”, as defined in Section 4043(b) of
ERISA and the regulations issued under such Section, other than any such event
with respect to which the 30-day notice requirement has been waived by the PBGC,
and any Termination Event.

 

“Platform” has the meaning specified in Section 6.01.

 

12

--------------------------------------------------------------------------------


 

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof. The initial Pro Rata Share of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Register” has the meaning specified in Section 10.07(c).

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, chairman, vice chairman, any senior
or executive vice president, secretary, treasurer, assistant treasurer or
corporate controller of the Borrower. Any document delivered hereunder that is
signed by a Responsible Officer of the Borrower shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of the Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the Borrower.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Significant Subsidiary” means, as of any date, any Consolidated Subsidiary
that:

 

(a)           generated 7% or more of the consolidated revenues of the Borrower
and its Consolidated Subsidiaries during the fiscal year next preceding such
date, or

 

13

--------------------------------------------------------------------------------


 

(b)           held 7% or more of the consolidated assets of the Borrower and its
Consolidated Subsidiaries as at the end of such fiscal year, a list of such
Subsidiaries as of the date of this Agreement being set forth in Schedule 5.10.

 

“620 Eighth Avenue Project” means the acquisition of the land located at 620
Eighth Avenue, New York, New York and the development and construction thereon
of a new office building by the Borrower or any Subsidiaries thereof.

 

“SPC” has the meaning specified in Section 10.07(h).

 

“Stockholders’ Equity” means the sum for the Borrower and its Consolidated
Subsidiaries on a consolidated basis, of capital stock plus additional capital
plus earnings reinvested in the business less treasury stock plus any one time
non-cash reductions in earnings reinvested in the business recorded in
accordance with GAAP.

 

“Subsidiary” of a Person means any corporation or other entity (whether now
existing or hereafter organized or acquired) of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Borrower or one or more Subsidiaries, or by
the Borrower and one or more Subsidiaries, other than the inactive corporations
listed in Schedule 5.10. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Successor Corporation” means any corporation duly incorporated and existing
under the laws of the United States of America or any state thereof or the
District of Columbia and having substantially all of its assets, taken at their
book value, located within the continental limits of the United States of
America, that is formed by or results from a consolidation or merger with the
Borrower, or is the transferee (by sale, lease or otherwise) of all or
substantially all of the property and assets of the Borrower, and which
immediately after and giving effect to such consolidation, merger, sale, lease
or other transfer, would be lawfully engaged in any business; provided that the
Successor Corporation shall continue to be engaged significantly in the
communications business and businesses related thereto.

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

14

--------------------------------------------------------------------------------


 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Termination Event” means the filing of a notice of intent to terminate any Plan
under Section 4041(c) of ERISA, the termination of any Pension Plan or
Multiemployer Plan, the complete or partial withdrawal by the Borrower or any
ERISA Affiliate from any Multiemployer Plan pursuant to Subtitle E of Title IV
of ERISA, or any other event or condition which could reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or for
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

1.02        Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)           (i)            The words “herein”, “hereto”, “hereof” and
“hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof.

 

(ii)           Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

(iii)          The term “including” is by way of example and not limitation.

 

(iv)          The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(c)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(d)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

15

--------------------------------------------------------------------------------


 

1.03        Accounting Terms. (a)  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, applied in a manner consistent with that used in
preparing the Consolidated Statements, except as otherwise specifically
prescribed herein.

 

(b)           If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

1.04        Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05        References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

1.06        Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable) .

 

1.07        Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Issuer Documents
related thereto, whether or not such maximum face amount is in effect at such
time.

 

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        Committed Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount

 

16

--------------------------------------------------------------------------------


 

not to exceed at any time outstanding the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Committed Borrowing, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender’s Commitment. Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01, prepay under Section 2.05, and reborrow
under this Section 2.01. Committed Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

 

2.02        Borrowings, Conversions and Continuations of Committed Loans.

 

(a)           Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans, and (ii) on the requested date of any Borrowing of Base
Rate Committed Loans. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $250,000 in excess thereof. Except as provided
in Section 2.04(c), each Borrowing of or conversion to Base Rate Committed Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued, (iv)
the Type of Committed Loans to be borrowed or to which existing Committed Loans
are to be converted, and (v) if applicable, the duration of the Interest Period
with respect thereto. If the Borrower fails to specify a Type of Committed Loan
in a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.

 

(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Pro Rata Share of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the

 

17

--------------------------------------------------------------------------------


 

Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings and, second, shall be
made available to the Borrower as provided above.

 

(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

(e)           After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than ten Interest
Periods in effect with respect to Committed Loans.

 

2.03        Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.03,  (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower, and to amend or renew Letters
of Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the Borrower
and any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the Aggregate Commitments, (y) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit

 

18

--------------------------------------------------------------------------------


 

Sublimit. Each request by the Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

 

(ii)           The L/C Issuer shall not issue any Letter of Credit, if:

 

(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

 

(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.

 

(iii)          The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it; provided that, in
such circumstances, the Borrower may take reasonable steps to obtain the
agreement of other L/C Issuers to otherwise issue such Letter of Credit;

 

(B)           the issuance of such Letter of Credit would violate any Laws or
one or more policies of the L/C Issuer; provided that, in such circumstances,
the Borrower may take reasonable steps to obtain the agreement of other L/C
Issuers to otherwise issue such Letter of Credit;

 

(C)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial face amount less than $100,000,
in the case of a commercial Letter of Credit, or $25,000, in the case of a
standby Letter of Credit;

 

(D)          such Letter of Credit is to be denominated in a currency other than
Dollars;

 

19

--------------------------------------------------------------------------------


 

(E)           a default of any Lender’s obligations to fund under Section
2.03(c) exists or any Lender is at such time a Defaulting Lender hereunder,
unless the L/C Issuer has entered into satisfactory arrangements with the
Borrower or such Lender to eliminate the L/C Issuer’s risk with respect to such
Lender.

 

(iv)          The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or the Borrower, at
least one Business Day prior to the requested

 

20

--------------------------------------------------------------------------------


 

date of issuance or amendment of the applicable Letter of Credit, that one or
more applicable conditions contained in Article IV shall not then be satisfied,
then, subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Pro Rata Share times the amount of such Letter
of Credit.

 

(iii)          If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is five Business Days before the Non-Extension Notice Date (1) from
the Administrative Agent that the Required Lenders have elected not to permit
such extension or (2) from the Administrative Agent, any Lender or the Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such

 

21

--------------------------------------------------------------------------------


 

time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s Pro Rata Share thereof. In such event, the Borrower
shall be deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Committed Loan Notice). Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

 

(ii)           Each Lender (including the Lender acting as L/C Issuer) shall
upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Committed Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.

 

(iv)          Until each Lender funds its Committed Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Pro Rata Share of
such amount shall be solely for the account of the L/C Issuer.

 

(v)           Each Lender’s obligation to make Committed Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery

 

22

--------------------------------------------------------------------------------


 

by the Borrower of a Committed Loan Notice). No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Borrower to reimburse
the L/C Issuer for the amount of any payment made by the L/C Issuer under any
Letter of Credit, together with interest as provided herein.

 

(vi)          If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the Federal Funds Rate from time to time in
effect. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

 

(d)           Repayment of Participations.

 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

 

(e)           Obligations Absolute. The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

23

--------------------------------------------------------------------------------


 

(ii)           the existence of any claim, counterclaim, set-off, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)            Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of the

 

24

--------------------------------------------------------------------------------


 

L/C Issuer, shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

(g)           Cash Collateral. Upon the request of the Administrative Agent, (i)
if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any Letter of Credit for any reason
remains outstanding and partially or wholly undrawn, the Borrower shall
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to such Outstanding Amount determined as of the
date of such L/C Borrowing or the Letter of Credit Expiration Date, as the case
may be). Sections 2.05 and 8.02(c) set forth certain additional requirements to
deliver Cash Collateral hereunder. For purposes of this Section 2.04, Section
2.06 and Section 8.02(c), “Cash Collateralize” means to pledge and deposit with
or deliver to the Administrative Agent, for the benefit of the L/C Issuer and
the Lenders, as collateral for the L/C Obligations, cash or deposit account
balances pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term have corresponding meanings. The
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Cash Collateral
shall be maintained in blocked, interest bearing deposit accounts at Bank of
America.

 

(h)           Applicability of ISP and UCP. Unless otherwise expressly agreed by
the L/C Issuer and the Borrower when a Letter of Credit is issued, (i) the rules
of the ISP shall apply to each standby Letter of Credit, and (ii) the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce at the time of issuance shall
apply to each commercial Letter of Credit.

 

(i)            Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share a Letter of Credit fee (the “Letter of Credit Fee”) (i) for each
commercial Letter of Credit equal to 1/8 of 1% per annum times the daily maximum
amount available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit), and (ii) for each
standby Letter of Credit equal to the Applicable Rate for Eurodollar Rate Loans
times the daily maximum amount available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit). Letter of Credit Fees shall be (i) computed on a

 

25

--------------------------------------------------------------------------------


 

quarterly basis in arrears and (ii) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily maximum amount of
each standby Letter of Credit shall be computed and multiplied by the Applicable
Rate separately for each period during such quarter that such Applicable Rate
was in effect. Notwithstanding anything to the contrary contained herein, while
any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

 

(j)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer. The Borrower shall pay directly to each L/C Issuer for its own
account a fronting fee of 1/8 of 1% per annum on the aggregate maximum stated
amount for each Letter of Credit issued by such L/C Issuer and outstanding,
payable on the actual daily maximum amount available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit). Such fronting fee shall be computed on a quarterly basis
in arrears. Such fronting fee shall be due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. In addition, the
Borrower shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

 

(k)           Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

2.04        Swing Line Loans.

 

(a)           The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees to make loans (each such loan, a “Swing
Line Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Pro Rata Share of the Outstanding Amount of
Committed Loans and L/C Obligations of the Lender acting as Swing Line Lender,
may exceed the amount of such Lender’s Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Outstandings shall not
exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided, further, that the Borrower shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to,

 

26

--------------------------------------------------------------------------------


 

purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Pro Rata Share times the
amount of such Swing Line Loan.

 

(b)           Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.

 

(c)           Refinancing of Swing Line Loans.

 

(i)            The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Committed Loan in an amount equal to such Lender’s Pro Rata
Share of the amount of Swing Line Loans then outstanding. Such request shall be
made in writing (which written request shall be deemed to be a Committed Loan
Notice for purposes hereof) and in accordance with the requirements of Section
2.02, without regard to the minimum and multiples specified therein for the
principal amount of Base Rate Loans, but subject to the unutilized portion of
the Aggregate Commitments and the conditions set forth in Section 4.02. The
Swing Line Lender shall furnish the Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Pro Rata
Share of the amount specified in such Committed Loan Notice available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to Section
2.04(c)(ii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Committed Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate

 

27

--------------------------------------------------------------------------------


 

Committed Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii)          If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Federal Funds Rate from time to
time in effect. A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

(iv)          Each Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

 

(d)           Repayment of Participations.

 

(i)            At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the Swing Line Lender.

 

28

--------------------------------------------------------------------------------


 

(e)           Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender. The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

2.05        Prepayments.

 

(a)           The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest thereon, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the Committed
Loans of the Lenders in accordance with their respective Pro Rata Shares.

 

(b)           The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

(c)           If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Borrower shall immediately prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless
after the prepayment in full of the Committed Loans and Swing Line Loans, the
Total Outstandings exceed the Aggregate Commitments then in effect.

 

29

--------------------------------------------------------------------------------


 

2.06        Termination or Reduction of Commitments.

 

(a)           The Borrower shall have the right, upon at least two Business
Days’ notice to the Administrative Agent, to terminate in whole or permanently
reduce ratably in part the unused portions of the respective Commitments of the
Lenders; provided that (i) each partial reduction shall be in the aggregate
amount of $1,000,000 or an integral multiple thereof; (ii) the Borrower shall
not terminate or reduce the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitments; and (iii) if, after giving effect to any
reduction of the Aggregate Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the amount of the Aggregate Commitments, such
Sublimit shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Pro Rata Share. All fees accrued until the effective date of
any termination of the Aggregate Commitments shall be paid on the effective date
of such termination.

 

(b)           On or after the expiration of the Negotiation Period, if the
parties hereto shall have failed to enter into a New Agreement before the end of
the Negotiation Period, the Administrative Agent shall at the request, or may
with the consent, of the Required Lenders, by notice to the Borrower, declare
the obligation of each Lender to make Credit Extensions to be terminated,
whereupon the same shall forthwith terminate (with the result that each Lender’s
Commitment shall forthwith terminate), and upon such termination, all commitment
fees accrued to the date of such termination shall automatically be due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower.

 

2.07        Repayment of Loans.

 

(a)           The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans outstanding on such date.

 

(b)           The Borrower shall repay each Swing Line Loan on the earlier to
occur of (i) the date ten Business Days after such Loan is made and (ii) the
Maturity Date.

 

2.08        Interest.

 

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate;
and (iii) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate.

 

(b)           (i)            If any amount of principal or any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per

 

30

--------------------------------------------------------------------------------


 

annum at all times equal to the Default Rate to the fullest extent permitted by
Applicable Laws.

 

(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)          Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09        Fees. In addition to certain fees described in subsections (i) and
(j) of Section 2.03:

 

(a)           Facility Fee. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a facility fee at the Applicable Rate for
the Facility Fee (as set forth in the definition of “Applicable Rate”) for each
day as set forth in the definition of “Applicable Rate” which fee shall accrue
(i) from the date hereof in the case of any Lender as of the date of this
Agreement and from the effective date specified in the Assignment and Assumption
pursuant to which it became a Lender in the case of each other Lender to but
excluding the Maturity Date (or earlier date of termination of the Commitments
in their entirety), on the daily amount of such Lender’s Commitment (whether
used or unused) and (ii) from and including the Maturity Date or such earlier
date of termination to but excluding the date the Loans shall be repaid in their
entirety, on the daily aggregate outstanding principal amount of such Lender’s
Loans. Accrued fees under this Section shall be payable on the last Business Day
of each March, June, September and December during the term of such Lender’s
Commitment, commencing June 30, 2006, and on the date of termination of the
Commitments in their entirety (and, if later, the date the Loans shall be repaid
in their entirety).

 

(b)           Utilization Fee. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a utilization fee on the outstanding
principal amount of all Loans and L/C Obligations at the Applicable Rate for the
Utilization Fee (as set forth in the definition of “Applicable Rate”), which fee
shall be payable quarterly on the last Business Day of each

 

31

--------------------------------------------------------------------------------


 

March, June, September and December, for any days during the quarter on which
the outstanding principal amount of all Loans and L/C Obligations exceed 50% of
the Aggregate Commitments.

 

(c)           Other Fees. (i)  The Borrower shall pay to the Administrative
Agent for its own account fees in the amounts and at the times specified in the
Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

(ii)           The Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

2.10        Computation of Interest and Fees. All computations of fees and
interest shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. Interest shall accrue on each Loan for the day
on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid, provided that
any Loan that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day.

 

2.11        Evidence of Debt.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swing Line Loans. In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.12        Payments Generally.

 

(a)           All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly

 

32

--------------------------------------------------------------------------------


 

provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its Pro
Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.

 

(b)           If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

 

(c)           Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:

 

(i)            if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and

 

(ii)           if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Federal Funds Rate from
time to time in effect. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Committed Loan included
in the applicable Borrowing. If such Lender does not pay such amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent may
make a demand therefor upon the Borrower, and the Borrower shall pay such amount
to the Administrative Agent, together with interest thereon for the Compensation
Period at a rate per annum equal to the rate of interest applicable to the
applicable Borrowing. Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

 

33

--------------------------------------------------------------------------------


 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

 

(d)           If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(e)           The obligations of the Lenders hereunder to make Committed Loans
and to fund participations in Letters of Credit and Swing Line Loans are several
and not joint. The failure of any Lender to make any Committed Loan or to fund
any such participation on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan or purchase its participation.

 

(f)            Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

2.13        Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Committed Loans made by it, or
the participations in L/C Obligations or in Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Committed Loans made by them and/or such subparticipations
in the participations in L/C Obligations or Swing Line Loans held by them, as
the case may be, as shall be necessary to cause such purchasing Lender to share
the excess payment in respect of such Committed Loans or such participations, as
the case may be, pro rata with each of them; provided, however, that if all or
any portion of such excess payment is thereafter recovered from the purchasing
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section and will in each case notify the
Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands,

 

34

--------------------------------------------------------------------------------


 

directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased.

 

2.14        Extension of Maturity Date.

 

(a)           The Borrower may, not later than 30 days prior to any anniversary
of the date of this Agreement (such anniversary being a “Modification Date”) by
written notice in the form of Exhibit G hereto (an “Extension Request”) (which
shall be irrevocable; provided, however, that the Borrower may revoke such
notice at any time that Lenders having more that 50% of the Aggregate
Commitments have notified the Administrative Agent or the Borrower that such
Lenders do not consent to such requested extension or are deemed to not have
consented to such requested extension, as provided below) to the Administrative
Agent (which shall promptly notify each of the Lenders), request the Lenders to
extend the then applicable Maturity Date for one year to the next anniversary of
the then applicable Maturity Date and may, in any such Extension Request,
request the addition of one or more new Lenders, and/or the increase or decrease
in, or termination of, the Commitment of any existing Lender under this
Agreement, effective in each case as of the Modification Date. If the Borrower
shall make such a request, each Lender shall, not later than ten Business Days
prior to the Modification Date, notify the Borrower and the Administrative Agent
by executing the Extension Request if it consents to such extension of the then
applicable Maturity Date and to each other change requested in the Extension
Request. Any Lender that shall not so notify the Borrower shall be deemed not to
have consented. If all the Lenders shall so consent, the Maturity Date shall
thereupon be extended, any new Lender shall be added, and any existing Lender’s
Commitment shall be increased, decreased or terminated in each case as provided
in the Extension Request. If any Lender shall not so consent, then, unless
either

 

(i)            by the then applicable Modification Date all the Loans of all the
nonconsenting Lenders shall have been paid in full, together with all interest
accrued thereon through such Modification Date, or

 

(ii)           by the then applicable Modification Date all Loans, and all
Commitments, of such nonconsenting Lenders shall have been assigned to one or
more Eligible Assignees (who have consented to the extension of the then
applicable Maturity Date by one year to the next anniversary of the then
applicable Maturity Date and to each other change requested in the Extension
Request) in accordance with the provisions of Section 10.07,

 

(and in case of any such payment or assignment of any Eurodollar Rate Loan, the
Borrower shall have reimbursed the nonconsenting Lenders in respect thereof
pursuant to Section 3.05(a)) the then applicable Maturity Date shall not be so
extended, no new Lender shall be added, and no Lender’s Commitment shall be
increased, decreased or terminated. Subject to the provisions of Section 8.01,
if either of the conditions set forth in clauses (i) or (ii) above shall have
been satisfied, then on the Modification Date, (A) such Maturity Date shall be
extended by one year to the next anniversary of the then applicable Maturity
Date, any new Lender shall be added, and any existing Lender’s Commitment shall
be increased, decreased or terminated in each case as provided in the Extension
Request and (B) all of the Commitments of all nonconsenting Lenders

 

35

--------------------------------------------------------------------------------


 

shall be automatically reduced to zero.

 

(b)           This Section shall supersede any provisions in Section 2.13 or
10.01 to the contrary.

 

2.15        Increase in Commitments.

 

(a)           Request for Increase. Provided there exists no Default or Event of
Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower may from time to time, request from either existing
Lenders or additional Eligible Assignees which might become Lenders (or a
combination thereof) an increase or increases in the Aggregate Commitments by an
amount (for all such requests) not exceeding $200,000,000 in the aggregate;
provided that any such request for an increase shall be in a minimum amount of
$25,000,000.

 

(b)           Existing Lenders. At the time of sending such notice for a
requested increase in the Aggregate Commitments from the existing Lenders, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten Business Days from the date of delivery of such notice to the
Lenders). Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Commitment and, if so, whether
by an amount equal to, greater than, or less than its Pro Rata Share of such
requested increase. Any Lender not responding within such time period shall be
deemed to have declined to increase its Commitment. The Administrative Agent
shall notify the Borrower and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase after
receipt of the Lenders’ responses, and subject to the approval of the
Administrative Agent, L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld or delayed), the Borrower may also invite
additional Eligible Assignees to become Lenders pursuant to a joinder agreement
in form and substance satisfactory to the Administrative Agent and its counsel.

 

(c)           New Lenders. In the event the Borrower desires to achieve the full
amount of a requested increase in the Aggregate Commitments from one or more
financial institutions not then Lenders without first offering such increase to
existing Lenders, the Borrower may, following such notice to the Administrative
Agent as required in Section 2.15(a), invite additional Eligible Assignees to
become Lenders, subject to the approval of the Administrative Agent, the L/C
Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld or delayed), and pursuant to a joinder agreement in form and substance
satisfactory to the Administrative Agent and its counsel.

 

(d)           Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.

 

(e)           Conditions to Effectiveness of Increase. As a condition precedent
to such increase, the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower

 

36

--------------------------------------------------------------------------------


 

dated as of the Increase Effective Date (in sufficient copies for each Lender)
signed by a Responsible Officer of the Borrower (i) certifying and attaching the
resolutions adopted by the Borrower authorizing such increase, and (ii)
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.14, the representations and
warranties contained in Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b) of Section 6.01, and (B) no
Default or Event of Default exists. The Borrower shall prepay any Committed
Loans outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Pro Rata Shares arising
from any nonratable increase in the Commitments under this Section.

 

(f)            Conflicting Provisions. This Section shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)           Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its
overall net income, and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which the Administrative Agent or such Lender, as the case may be, is
organized or maintains a lending office (all such non-excluded taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and liabilities being hereinafter referred to as “Taxes”). If the Borrower shall
be required by any Laws to deduct any Taxes from or in respect of any sum
payable under any Loan Document to the Administrative Agent or any Lender, (i)
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section), each of the Administrative Agent and such Lender receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions, (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable Laws, and (iv) within 30 days after the date of
such payment, the Borrower shall furnish to the Administrative Agent (which
shall forward the same to such Lender) the original or a certified copy of a
receipt evidencing payment thereof.

 

(b)           In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise or property taxes
or charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery,

 

37

--------------------------------------------------------------------------------


 

performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (hereinafter referred to as “Other Taxes”).

 

(c)           If the Borrower shall be required to deduct or pay any Taxes or
Other Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time interest
is paid, such additional amount that the Administrative Agent or such Lender
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.

 

(d)           The Borrower agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) paid by the Administrative Agent and such Lender, (ii) amounts
payable under Section 3.01(c) and (iii) any liability (including additions to
tax, penalties, interest and expenses) arising therefrom or with respect
thereto, in each case whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Payment
under this subsection (d) shall be made within 30 days after the date the Lender
or the Administrative Agent makes a demand therefor.

 

3.02        Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.

 

3.03        Inability to Determine Rates. If the Required Lenders determine that
for any reason adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or that the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such

 

38

--------------------------------------------------------------------------------


 

notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans in the amount specified therein.

 

3.04        Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.

 

(a)           If any Lender determines that as a result of the introduction of
or any change in or in the interpretation of any Law, or such Lender’s
compliance therewith, there shall be any increase in the cost to such Lender of
agreeing to make or making, funding or maintaining Eurodollar Rate Loans or (as
the case may be) issuing or participating in Letters of Credit, or a reduction
in the amount received or receivable by such Lender in connection with any of
the foregoing (excluding for purposes of this subsection (a) any such increased
costs or reduction in amount resulting from (i) Taxes or Other Taxes (as to
which Section 3.01 shall govern), (ii) changes in the basis of taxation of
overall net income or overall gross income by the United States or any foreign
jurisdiction or any political subdivision of either thereof under the Laws of
which such Lender is organized or has its Lending Office, and (iii) reserve
requirements contemplated by Section 3.04(c)), then from time to time upon
demand of such Lender (with a copy of such demand to the Administrative Agent),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction.

 

(b)           If any Lender determines that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof, or compliance by such Lender (or its Lending Office) therewith, has the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction.

 

(c)           The Borrower shall pay to each Lender, as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurodollar Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan; provided that, the
Borrower shall have received at least 15 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 15 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 15 days from receipt of such
notice.

 

3.05        Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

39

--------------------------------------------------------------------------------


 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06        Matters Applicable to all Requests for Compensation. A certificate
of the Administrative Agent or any Lender claiming compensation under this
Article III and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, the Administrative Agent or such Lender may use any reasonable
averaging and attribution methods.

 

3.07        Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01        Conditions of Initial Credit Extension. The obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
Borrower, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

 

(i)            executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

 

(ii)           a Note executed by the Borrower in favor of each Lender
requesting a Note;

 

40

--------------------------------------------------------------------------------


 

(iii)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents;

 

(iv)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

 

(v)           a favorable opinion of a senior counsel of the Borrower, addressed
to the Administrative Agent and each Lender, as to the matters set forth in
Exhibit F and such other matters concerning the Borrower and the Loan Documents
as the Required Lenders may reasonably request;

 

(vi)          a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied; (B) that there has been no event or circumstance since the date
of the Base Financials that has had, either individually or in the aggregate, a
Material Adverse Effect; and (C) the current Debt Ratings;

 

(vii)         a duly completed Compliance Certificate as of the last day of the
fiscal quarter of the Borrower most recently ended prior to the Closing Date,
signed by a Responsible Officer of the Borrower;

 

(viii)        evidence that the Existing Credit Agreement has been or
concurrently with the Closing Date is being terminated and all amounts
outstanding or otherwise due and payable thereunder have been paid in full; and

 

(ix)           such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the Swing Line Lender or the Required
Lenders reasonably may require.

 

(b)           Any fees required to be paid on or before the Closing Date shall
have been paid.

 

(c)           Unless waived by the Administrative Agent, the Borrower shall have
paid all Attorney Costs of the Administrative Agent to the extent invoiced prior
to or on the Closing Date, plus such additional amounts of Attorney Costs as
shall constitute its reasonable estimate of Attorney Costs incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

 

4.02        Conditions to all Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a

 

41

--------------------------------------------------------------------------------


 

conversion of Committed Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

 

(a)           The representations and warranties of the Borrower contained in
Article V (other than the second sentence of Section 5.05) shall be true and
correct in all material respects on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in Section 5.05 (except for the second
sentence thereof) shall be deemed to include the most recent statements
furnished pursuant to clauses (a) and (b) of Section 6.01.

 

(b)           No Default shall exist, or would result from such proposed Credit
Extension.

 

(c)           The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01        Existence; Qualification and Power. The Borrower and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is organized, and the Borrower and each of
its Significant Subsidiaries is duly qualified to transact business in all
places where, in the opinion of counsel to the Borrower, such qualification is
necessary except where failure to qualify would not have a Material Adverse
Effect.

 

5.02        Authorization; No Contravention. The execution, delivery and
performance by the Borrower of this Agreement and the Notes are within the
Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (a) the Borrower’s charter or by-laws or
(b) any law or any contractual restriction binding on or affecting the Borrower.

 

5.03        Governmental Authorization; Other Consents. No authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority or regulatory body is required for the due execution, delivery and
performance by the Borrower of this Agreement or the Notes, except for the
possible filing of informational reports with the Securities and Exchange
Commission and the New York Stock Exchange (or other exchanges on which the
Borrower’s securities may be listed) which may have to be made as a result of
performance but none of which would be required as a condition to performance.

 

42

--------------------------------------------------------------------------------


 

5.04        Binding Effect. This Agreement is, and the Notes when delivered
hereunder will be, legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms,
subject (a) as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency and other laws affecting creditors’ right generally
and (b) to general equitable principles.

 

5.05        Financial Statements; No Material Adverse Effect. The Base
Financials, copies of which have been furnished to each Lender, fairly present
in all material respects the consolidated financial condition of the Borrower
and its Consolidated Subsidiaries as at the date of the Base Financials and the
consolidated results of their operations for the year ended on said date, all in
accordance with GAAP. Since said date there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect. Except as disclosed in the Base
Financials, on said date the Borrower and its Consolidated Subsidiaries did not
have any contingent liabilities or liabilities for taxes which are material to
the Borrower and its Consolidated Subsidiaries taken as a whole.

 

5.06        Litigation. There is no pending or, to the knowledge of the
Borrower, threatened, action or proceeding affecting the Borrower or any of its
Subsidiaries before any court, Governmental Authority or arbitrator, which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect (other than pending or threatened libel suits in which adverse
determinations are unlikely), or which purports to affect the legality, validity
or enforceability of this Agreement or any Note.

 

5.07        Use of Proceeds. The proceeds of the Credit Extensions made
hereunder will be used for general corporate purposes, including, without
limitation, any act by the Borrower permitted by its charter and applicable law
and not otherwise prohibited by this Agreement. The Borrower is not engaged in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System), and no proceeds of any Credit
Extension will be used in a manner as would cause the transactions contemplated
hereby to violate Regulation G, T, U or X of the Board of Governors of the
Federal Reserve System. Following application of the proceeds of each Credit
Extension, not more than 25% of the value of the assets (of the Borrower and its
Consolidated Subsidiaries) subject to Sections 7.01 and 7.02 will be margin
stock.

 

5.08        Ownership of Property; Liens. The Borrower and its Subsidiaries each
has good title to all of its properties and assets reflected in the Base
Financials (except such as have been disposed of in the ordinary course of
business or leased property or leased assets), free and clear of all mortgages,
liens and encumbrances, except Permitted Liens or other Liens which will not
interfere with the occupation, use and enjoyment by the Borrower or its
Subsidiaries of such properties and assets in the normal course of business of
the Borrower and its Subsidiaries and non-material encumbrances valued in the
aggregate under $10,000,000.

 

5.09        Taxes. The Borrower and each of its Subsidiaries have filed all
material tax returns required to be filed (taking into account any and all
extensions of filing due dates obtained by the Borrower or a Subsidiary) and
paid all taxes shown thereon to be due, including interest and penalties, or
provided adequate accruals for payment thereof. Except as set forth in the Base
Financials or in Schedule 5.09, neither the Borrower nor any of its Subsidiaries
is a

 

43

--------------------------------------------------------------------------------


 

party to any action or to any proceeding by any governmental authority for the
assessment or collection of taxes which are material, nor has any claim (which
remains pending) for assessment or collection of taxes which are material been
asserted against it.

 

5.10        Subsidiaries. Schedule 5.10 hereto is a complete and correct list of
(a) each Subsidiary that, as of the date of this Agreement, constitutes a
Consolidated Subsidiary and (b) each Subsidiary that, as of the date of this
Agreement, constitutes a Significant Subsidiary. All shares of capital stock of
all Subsidiaries owned by the Borrower on the date hereof are owned by the
Borrower or a Subsidiary free and clear of all liens, charges, encumbrances and
rights of others whatsoever, and all outstanding shares of capital stock of the
Subsidiaries are validly issued and fully paid.

 

5.11        ERISA Compliance. The Borrower and each of its ERISA Affiliates (a)
have met their minimum funding requirements under ERISA and the Code with
respect to all of their Plans, (b) are in substantial compliance with respect to
each of their Plans with the applicable provisions of ERISA and any other
applicable federal or state law including, where applicable, the qualification
requirements of Subchapters D and F of Chapter 1 of Subtitle A of the Code,
except that certain Plan amendments required by the Code and Treasury
regulations in order to so qualify (the remedial amendment period for which
amendment has not expired) may not have yet been made, but will be made on a
timely basis, provided that all of the Plans of the Borrower and each of its
ERISA Affiliates have been administered in substantial compliance with such laws
and regulations to the extent necessary to cause each Plan to satisfy applicable
qualification requirements, (c) have not engaged in a nonexempt prohibited
transaction described in Section 4975 of the Code or Section 406 of ERISA
affecting any of the Plans or the trusts created thereunder which could subject
any such Plan or trust to a material tax or penalty on prohibited transactions
imposed under Internal Revenue Code Section 4975 or ERISA, (d) have not incurred
any accumulated funding deficiency with respect to any Pension Plan, whether or
not waived, or any other liability to the PBGC which remains outstanding other
than the payment of premiums and there are no premium payments which are due and
unpaid, (e) failed to make a required installment or other required payment
under Section 412 of the Code, Section 302 of ERISA or the terms of such Pension
Plan, and (f) have not incurred, and are not reasonably expected to incur, any
material liability as a result of completely or partially withdrawing from any
Multiemployer Plan, or as a result of the reorganization or termination of any
such Multiemployer Plan.

 

5.12        Investment Company Act. The Borrower is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:

 

6.01        Financial Statements. The Borrower shall furnish to the
Administrative Agent with sufficient copies to distribute to each Lender:

 

44

--------------------------------------------------------------------------------


 

(a)           within 120 days after the end of each fiscal year of the Borrower,
a consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
as at the end of such fiscal year and consolidated statements of income and
stockholders’ equity, together with a Consolidated Statement of cash flows,
setting forth in each case in comparative form the corresponding figures for the
preceding fiscal year, all prepared in accordance with generally accepted
accounting principles, such Consolidated Statements to be accompanied by the
opinion (which opinion shall not contain any qualifications or exceptions not
acceptable to the Required Lenders) thereon of Deloitte & Touche LLP, or other
independent registered public accounting firm of recognized national standing
selected by the Borrower; provided, however, that the requirements of this
subparagraph may be satisfied by the delivery, within the period hereinabove
provided, of a copy of the Borrower’s Annual Report on Form 10-K as filed with
the SEC;

 

(b)           within 60 days after the end of each of the first three quarters
of each fiscal year of the Borrower, a copy of Form 10-Q as filed by the
Borrower with the Securities and Exchange Commission;

 

(c)           from time to time, with reasonable promptness, such further
information regarding the business affairs and financial condition of the
Borrower and its Consolidated Subsidiaries as any Lender through the
Administrative Agent may reasonably require including, without limitation, a
list of the Borrower’s Subsidiaries and Significant Subsidiaries;

 

(d)           promptly after filing, copies of all regular and periodic reports
which the Borrower shall have filed with the SEC, or any governmental agency
substituted therefor, or with any national securities exchange;

 

(e)           promptly after the same shall have been sent to its shareholders
generally, copies of all financial statements, reports and proxy statements
which the Borrower shall have sent to its shareholders generally;

 

(f)            promptly of any announcement by Moody’s or S&P of any change or
possible change in a Debt Rating; and

 

(g)           during any and all times that a Responsible Officer is not
required by any Law or Governmental Authority to certify the statements to be
submitted pursuant to each of clauses (a) and (b) above, on which certifications
the Lenders may rely, a certificate signed by a Responsible Officer stating that
the Consolidated Statements accompanying such certificate fairly present in all
material respects the consolidated financial condition of the Borrower and its
Consolidated Subsidiaries at the end of such year or quarter and results of
operations of the Borrower and its Consolidated Subsidiaries for such year or
quarter, as the case may be, all in conformity with GAAP (except that such
certificate with respect to the financial statements required to be submitted
under clause (b) above may refer to the absence of complete notes thereto
required for such statements to present fairly the financial condition and
results of the operations of the Borrower in accordance with generally accepted
accounting principles). The Consolidated Statements to be furnished pursuant to
each of clauses (a) and (b) above shall be accompanied by a Compliance
Certificate of a Responsible Officer (i) certifying that to the best knowledge
of such Responsible Officer after due inquiry in connection with such
consolidated financial statements no Default or Event of Default was discovered
to have occurred and be

 

45

--------------------------------------------------------------------------------


 

continuing, or, if such a Default or Event of Default was so discovered, stating
the nature thereof and (ii) setting forth computations showing, in detail
satisfactory to the Lenders, whether or not the Borrower was at the date of such
Consolidated Statements in compliance with the provisions of Article VII hereof.

 

Documents required to be delivered pursuant to this Section 6.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (x) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (y) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent and each
Lender of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.01(g) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC”, the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.08);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor”. Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC.”

 

46

--------------------------------------------------------------------------------


 

6.02        Taxes and Claims. The Borrower shall pay and discharge, and cause
each of its Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any property belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims which, if unpaid, might become a lien or charge
upon the property of the Borrower or such Subsidiary; provided that neither the
Borrower nor any such Subsidiary shall be required by this subsection to pay any
such tax, assessment, charge, levy or claim (a) the payment of which is being
contested in good faith and by proper proceedings and, if required by generally
accepted accounting principles, the Borrower shall have set aside adequate
reserves therefor, or (b) if the non-payment of such tax, assessment, charge,
levy or claim could reasonably be expected to have a Material Adverse Effect.

 

6.03        Insurance. The Borrower shall maintain, and cause each of its
Subsidiaries to maintain, insurance coverage by responsible companies in such
amounts and against such risks as are customary and are judged by the Borrower
to be necessary or desirable.

 

6.04        Maintenance of Existence; Conduct of Business. Subject to Sections
6.11 and 7.02, the Borrower shall, and shall cause each of its Subsidiaries to,
preserve and maintain its corporate existence and all of its rights, privileges
and franchises necessary in the normal conduct of its business; provided that
nothing in this subsection shall prevent the termination, abandonment or
disposition of a line of business, right, privilege or franchise of the Borrower
or a Subsidiary or the business or corporate existence of a Subsidiary that in
the judgment of the Borrower or its Board of Directors is no longer necessary in
the normal conduct of business of the Borrower.

 

6.05        Maintenance of Properties. The Borrower shall keep, and cause each
of its Significant Subsidiaries to keep, in good working order and condition,
ordinary wear and tear excepted, all of its material properties necessary in its
business, except where the failure to so maintain such properties could not
reasonably be expected to have a Material Adverse Effect; provided, however,
that nothing in this Section 6.05 shall prevent the Borrower or any Subsidiary
from discontinuing the operation and maintenance of any such property if such
property is, in the judgment of the Borrower or its Board of Directors, no
longer necessary for the normal conduct of the business of the Borrower.

 

6.06        Access to Books and Inspection. The Borrower shall, upon reasonable
written notice from the Administrative Agent, give any representative of any of
the Lenders access during normal business hours to, and permit such
representatives to, examine any and all books, records, and documents, and to
inspect any of the properties of the Borrower and its Subsidiaries; provided,
that such inspection or examination relates to matters pertaining to this
Agreement. Any non-public information received by a Lender under this Section
6.06 or otherwise in connection herewith shall be received in confidence and
shall not be used (except to monitor this Agreement or to evaluate the extension
of credit to the Borrower represented hereby) or disclosed to any Person (other
than personnel within such Lender’s organization on a need to know basis, who
shall be bound by the terms hereof) without consent, except

 

(i)            to another Lender for the purposes set forth in this Section
6.06;

 

47

--------------------------------------------------------------------------------


 

(ii)           to a prospective assignee or a prospective participant of such
Lender; provided, that such prospective assignee or participant shall have
agreed with the Borrower in writing reasonably satisfactory to the Borrower to
be bound by the provisions of this Section 6.06; and provided, further, that
prior to the first disclosure of such information to any prospective assignee or
participant, the Borrower shall have given its written consent to such
disclosure;

 

(iii)          in a judicial or other legal action involving such Lender and
arising out of or in connection with this Agreement; provided, that such Lender
shall notify the Borrower prior to the disclosure and make a good faith effort
to obtain a protective order limiting further disclosure of such information; or

 

(iv)          when such information is requested by any regulatory or
governmental body to whose jurisdiction such Lender is subject, or where, in
such Lender’s good faith opinion, such disclosure is otherwise required by law,
regulation or order of governmental authority.

 

Any visitation or inspection shall be at the sole expense of the Lender, unless
an Event of Default or a Default shall have occurred and be continuing, in which
case any such visitation or inspection shall be at the sole expense of Borrower.

 

6.07        Compliance with Applicable Laws. The Borrower shall comply, and
cause each of its Subsidiaries to comply, with the requirements of all
applicable laws, rules, regulations and orders of any governmental authority, a
breach of which could reasonably be expected to have a Material Adverse Effect,
except where contested in good faith and by proper proceedings.

 

6.08        Litigation. The Borrower shall promptly give to the Administrative
Agent notice in writing of all litigation and of all proceedings before any
governmental or regulatory agencies affecting the Borrower or any of its
Subsidiaries, except litigation or proceedings which, if adversely determined,
could not reasonably be expected to have a Material Adverse Effect or are libel
proceedings where adverse determinations are unlikely.

 

6.09        ERISA. The Borrower shall, and shall cause each of its ERISA
Affiliates to, comply in all material respects with the applicable provisions of
ERISA and any other federal or state law including the qualification
requirements of Subchapters D and F of Chapter 1 of Subtitle A of the Code that
are, in the judgment of the Borrower, applicable to each of its Plans; and as
soon as practicable after the Borrower knows that any Plan Event with respect to
any Plan or Multiemployer Plan of the Borrower or any such ERISA Affiliate has
occurred, the Borrower shall furnish to the Agent and to each Lender a statement
signed by a Responsible Officer setting forth details as to such Plan Event and
the action, if any, that the Borrower or respective ERISA Affiliate proposes to
take with respect thereto, together with a copy of any notices or other
documents filed with, or received from, any government agency with respect to
such Plan Event; provided that such Plan Event could reasonably be expected to
result in a Material Adverse Effect.

 

6.10        Notice. The Borrower shall promptly furnish to the Administrative
Agent and each Lender:

 

48

--------------------------------------------------------------------------------


 

(a)           notice of the occurrence of any Default, together with a statement
by a Responsible Officer describing the action, if any, that the Borrower
proposes to take with respect thereto; or

 

(b)           notice of any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.10(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

6.11        Change in Business. The Borrower shall continue to be engaged
significantly in the communications business and business related thereto.

 

6.12        Change of Control. If any Person (or two or more Persons acting in
concert), other than a Family Member or a beneficiary or trustee (as the same
may change from time to time) of a Family Trust, shall have acquired the power
to elect a majority of the directors of the Borrower (a “Change of Control”),
then within five Business Days after any Responsible Officer becomes aware of
such Change of Control, the Borrower shall notify in writing each Lender and the
Administrative Agent of such Change of Control (the “Change of Control Notice”),
whereupon the request of the Required Lenders, which request shall be made
within 15 days after the date of such Change of Control Notice, the parties
hereto shall have 120 days after the date of such Change of Control Notice,
which period may be extended if the Borrower and the Required Lenders so agree
(such period, as it may be extended, being the “Negotiation Period”), to
renegotiate the terms and conditions of this Agreement and enter into an
amendment hereto or one or more other agreements, to reflect such renegotiated
terms and conditions (such amendment or one or more other agreements being the
“New Agreement”). For purposes hereof, the term “Family Member” means any
descendant (or any spouse thereof) of Iphigene Ochs Sulzberger, and “Family
Trust” means any trust over 50% of the individual beneficiaries of which are
Family Members.

 

6.13        Dividends, Etc. The Borrower may (a) declare and make any dividend
payment or other distribution payable in common stock of the Borrower, (b)
purchase, redeem or otherwise acquire shares of its capital stock or warrants,
rights or options to acquire any such shares with the proceeds received from the
substantially concurrent issue of new shares of its capital stock and (c)
declare and pay cash dividends to its stockholders and purchase, redeem or
otherwise acquire shares of its capital stock or warrants, rights or options to
acquire any such shares for cash, but only if, immediately after giving effect
to such proposed action, no Default or Event of Default would exist.

 

ARTICLE VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain

 

49

--------------------------------------------------------------------------------


 

outstanding, the Borrower shall not, nor shall it permit any Significant
Subsidiary to, directly or indirectly:

 

7.01        Limitation on Liens and Guarantees. (a) Create or suffer to exist
any lien, security interest or other charge or encumbrance, or any other type of
preferential arrangement, upon or with respect to any of its properties, whether
now owned or hereafter acquired, or assign, or permit any of its Significant
Subsidiaries to assign, any right to receive income (collectively, “Liens”)
other than Permitted Liens, and (b) except for Indebtedness or other obligations
of the Borrower or any of its Consolidated Subsidiaries or immaterial
obligations of the inactive corporations listed on Schedule 5.10 incidental to
their dissolution, (i) guarantee, directly or indirectly, any Indebtedness or
other obligations, or (ii) contract to purchase of otherwise acquire, or
otherwise assure a creditor against loss in respect of any Indebtedness or other
obligations (the items in clauses (i) and (ii) being collectively referred to as
“Guarantees”) other than Permitted Guaranties; provided that the Borrower or any
of its Significant Subsidiaries may create or suffer to exist any Liens or
Guarantees otherwise prohibited in clauses (i) and (ii) above so long as the
aggregate principal amount of indebtedness and obligations secured thereby and
guaranteed thereby by the Borrower and its Significant Subsidiaries shall not
exceed 25% of Stockholders’ Equity.

 

7.02        Disposition of Assets, Consolidation or Merger. The Borrower will
not, and will not permit any Significant Subsidiary or any Subsidiary that owns
The New York Times to, sell, lease, transfer or otherwise dispose of all or
substantially all of its property and assets or The New York Times to any Person
other than the Borrower or a Consolidated Subsidiary, or consolidate with or
merge into any other corporation, or permit any other corporation except a
Consolidated Subsidiary to merge into the Borrower or a Consolidated Subsidiary,
unless (a) immediately prior to, as well as immediately after and giving effect
to, the transaction, there shall exist no Default or Event of Default under this
Agreement or under the Notes; and (b) in the case of a consolidation or merger
or the disposition of all or substantially all of the property or assets of the
Borrower or The New York Times, the corporation (if other than the Borrower)
formed by or resulting from any such consolidation or merger or the Person which
shall have received the transfer (by sale, lease or otherwise) of such property
and assets or The New York Times shall be a Successor Corporation and such
Successor Corporation shall have expressly assumed all of the liabilities and
obligations of the Borrower under this Agreement and under the Notes by a
legally effective instrument in writing reasonably satisfactory to the Lenders
and delivered to each Lender.

 

7.03        Minimum Stockholders’ Equity. The Borrower shall not permit
Stockholders’ Equity at the end of each fiscal quarter to be less than the sum
of (a) $950,000,000 plus (b) an amount equal to 25% of Net Income for each
fiscal year of the Borrower ending after December 28, 2003 but prior to the date
of determination, in each case, for which Net Income is positive (but with no
deduction on account of negative Net Income for any fiscal year of the
Borrower).

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default. Any of the following shall constitute an Event of
Default:

 

50

--------------------------------------------------------------------------------


 

(a)           The Borrower shall default in the payment when due of any
principal of any Borrowing or any L/C Obligation to any Lender hereunder (and,
provided that the Borrower shall deliver to such Lender on such due date a copy
of the written instructions given by the Borrower to any commercial bank in New
York City irrevocably instructing such commercial bank to make payment on such
date in immediately available funds of the full amount of principal owing to
such Lender on such date, such default shall continue for a period exceeding two
days) or shall default for a period exceeding five Business Days in the payment
when due of any interest on any Borrowing or on any L/C Obligations or of any
other amount payable to the Administrative Agent or any Lender hereunder; or

 

(b)           Any representation or warranty made by the Borrower herein or in
any writing or certificate furnished by or on behalf of the Borrower under this
Agreement (including, but not limited to, any Committed Loan Notice) shall prove
to have been incorrect in any material respect when made; or

 

(c)           The Borrower shall default in the performance of any agreement in
Sections 6.10(a), 6.11 or 6.13 or in Article VII; provided that, in the case of
Section 7.01, an Event of Default shall exist only if (i) all indebtedness
secured by Liens prohibited by Section 7.01(a) and (ii) all guaranteed
obligations prohibited by Section 7.01(b) exceed $50,000,000 for a period of ten
days; or

 

(d)           The Borrower shall default in the performance of any other
agreement herein which shall remain unremedied for 30 days after written notice
specifying such nonperformance and requesting that the same be remedied shall
have been given to the Borrower by the Required Lenders; or

 

(e)           A final judgment for the payment of money in excess of $50,000,000
shall be rendered against any Corporation other than Northern SC Paper
Corporation, and the same shall have remained unsatisfied and in effect, and
there shall be any period of 60 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, shall
not be in effect; or

 

(f)            (i)            The Borrower or any Significant Subsidiary other
than Northern SC Paper Corporation shall fail to pay when due (A) after any
applicable period of grace, any payments of principal or (B) within ten Business
Days after any applicable period of grace, any payments of interest on any Debt
the aggregate outstanding principal amount of which is equal to, or greater than
$50,000,000; or

 

(ii)           Any Indebtedness of the Borrower or any Significant Subsidiary
other than Northern SC Paper Corporation shall become due before stated maturity
by the acceleration of the maturity thereof and the aggregate amount in respect
of such Indebtedness so due from such Corporation other than Northern SC Paper
Corporation exceeds at any one time $50,000,000; or

 

(g)           The Borrower or any Consolidated Subsidiary which, as of the date
of any action referred to in any of clauses (i) through (viii) below with
respect to such Consolidated Subsidiary, constitutes a Significant Subsidiary,
excluding Northern SC Paper Corporation, shall

 

51

--------------------------------------------------------------------------------


 

(i)            apply for or consent to the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of all
or a substantial part of its property,

 

(ii)           admit in writing its inability, or be generally unable, to pay
its debts as they become due,

 

(iii)          make a general assignment for the benefit of creditors,

 

(iv)          commence a voluntary case under the federal bankruptcy laws (as
now or hereafter in effect),

 

(v)           be adjudicated a bankrupt or insolvent,

 

(vi)          file a petition seeking to take advantage of any other laws
relating to bankruptcy, insolvency, reorganization, winding up or composition or
adjustment of debts,

 

(vii)         acquiesce in writing to, or fail to controvert in a timely and
appropriate manner, any petition filed against it in an involuntary case under
the aforesaid federal bankruptcy laws, or

 

(viii)        take any corporate action for the purpose of effecting any of the
foregoing; or

 

(h)           A case or other proceeding shall be commenced, without the
application or consent of the Borrower or any Consolidated Subsidiary that, as
of the date any such case or proceeding shall be commenced with respect to such
Consolidated Subsidiary, constitutes a Significant Subsidiary, excluding
Northern SC Paper Corporation, in any court of competent jurisdiction, seeking

 

(i)            the liquidation, reorganization, dissolution, winding up, or
composition or readjustment of debts, of the Borrower or such Consolidated
Subsidiary,

 

(ii)           the appointment of a trustee, receiver, custodian, liquidator or
the like of the Borrower or such Consolidated Subsidiary or of all or any
substantial part of its assets, or

 

(iii)          any similar action with respect to the Borrower or such
Consolidated Subsidiary under any laws relating to bankruptcy, insolvency,
reorganization, winding up or composition or adjustment of debts, and, in any of
the foregoing instances, such case or proceeding shall continue undismissed, or
an order, judgment or decree approving or ordering any of the foregoing shall be
entered and continue unstayed and in effect, for a period of 60 consecutive
days, or an order for relief in respect of the Borrower or such Consolidated
Subsidiary shall be entered in an involuntary case under the federal bankruptcy
laws (as now or hereafter in effect);

 

52

--------------------------------------------------------------------------------


 

(i)            Any Termination Event shall have occurred, except a Termination
Event that (i) does not involve any liability or liabilities of the Borrower and
its ERISA Affiliates in excess of $50,000,000 in the aggregate, or (ii) in the
reasonable opinion of the Required Lenders, will not have a Material Adverse
Effect; or

 

(j)            The parties hereto shall have failed to enter into a New
Agreement before the end of the Negotiation Period and 30 days shall have
elapsed from the end of such Negotiation Period.

 

8.02        Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)           require that the Borrower Cash Collateralize all L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(d)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03        Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

53

--------------------------------------------------------------------------------


 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent that it has not already been Cash
Collateralized pursuant to any of the other provisions of this Agreement; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

54

--------------------------------------------------------------------------------


 

ARTICLE IX.
ADMINISTRATIVE AGENT

 

9.01        Appointment and Authorization of Administrative Agent.

 

(a)           Each Lender hereby irrevocably appoints, designates and authorizes
the Administrative Agent to take such action on its behalf under the provisions
of this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

 

(b)           The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in this Article IX and in the definition of
“Agent-Related Person” included the L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the L/C
Issuer.

 

9.02        Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

 

9.03        Liability of Administrative Agent. No Agent-Related Person shall (a)
be liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender or participant for any recital, statement,
representation or warranty made by the Borrower or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection

 

55

--------------------------------------------------------------------------------


 

with, this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of the Borrower or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of the Borrower or any Affiliate
thereof.

 

9.04        Reliance by Administrative Agent.

 

(a)           The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to the
Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.

 

(b)           For purposes of determining compliance with the conditions
specified in Section 4.01, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

9.05        Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default”. The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Default as may be directed by the Required
Lenders in accordance with Article VIII; provided, however, that unless and
until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable or in the best interest of the Lenders.

 

56

--------------------------------------------------------------------------------


 

9.06        Credit Decision; Disclosure of Information by Administrative Agent.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of the Borrower or any Affiliate thereof, shall be deemed
to constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and its respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent herein, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Borrower or any of its respective
Affiliates that may come into the possession of any Agent-Related Person.

 

9.07        Indemnification of Administrative Agent. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of the Borrower and without limiting the obligation of the Borrower to do
so), pro rata, and hold harmless each Agent-Related Person from and against any
and all Indemnified Liabilities incurred by it; provided, however, that (a) no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders (or all of the Lenders if applicable) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section,
and (b) no Lender shall be liable for the payment of any portion of an
Indemnified Liability pursuant to this Section unless such Indemnified Liability
was incurred by the Administrative Agent, Swing Line Lender or L/C Issuer in
their respective capacity as such or by an Agent-Related Person acting for the
Administrative Agent, Swing Line Lender or L/C Issuer in such capacity. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower.

 

57

--------------------------------------------------------------------------------


 

The undertaking in this Section shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

 

9.08        Administrative Agent in its Individual Capacity. Bank of America and
its Affiliates may make loans to, issue letters of credit for the account of,
accept deposits from, acquire equity interests in and generally engage in any
kind of banking, trust, financial advisory, underwriting or other business with
each of the Borrower and its respective Affiliates as though Bank of America
were not the Administrative Agent or the L/C Issuer hereunder and without notice
to or consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Bank of America or its Affiliates may receive information regarding
the Borrower or its Affiliates (including information that may be subject to
confidentiality obligations in favor of the Borrower or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Loans, Bank of America
shall have the same rights and powers under this Agreement as any other Lender
and may exercise such rights and powers as though it were not the Administrative
Agent or the L/C Issuer, and the terms “Lender” and “Lenders” include Bank of
America in its individual capacity.

 

9.09        Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent upon 30 days’ notice to the Lenders; provided that any
such resignation by Bank of America shall also constitute its resignation as L/C
Issuer and Swing Line Lender. If the Administrative Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
administrative agent for the Lenders, which successor administrative agent shall
be consented to by the Borrower at all times other than during the existence of
an Event of Default (which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor administrative agent is appointed prior to
the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor administrative agent from among the Lenders. Upon the
acceptance of its appointment as successor administrative agent hereunder, the
Person acting as such successor administrative agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent, L/C Issuer and
Swing Line Lender and the respective terms “Administrative Agent”, “L/C Issuer”
and “Swing Line Lender” shall mean such successor administrative agent, Letter
of Credit issuer and swing line lender, and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated and
the retiring L/C Issuer’s and Swing Line Lender’s rights, powers and duties as
such shall be terminated, without any other or further act or deed on the part
of such retiring Swing Line Lender or any other Lender, other than the
obligation of the successor L/C Issuer to issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or to make other arrangements satisfactory to the retiring L/C Issuer
to effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article IX and
Sections 10.04 and 10.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above.

 

58

--------------------------------------------------------------------------------


 

9.10        Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.09 and 10.04) allowed in such
judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

9.11        Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent”, “documentation agent”, “co-agent”, “book manager”, “lead
manager”, “arranger”, “joint lead arranger” or “co-arranger” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

59

--------------------------------------------------------------------------------


 

ARTICLE X.
MISCELLANEOUS

 

10.01      Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower, and acknowledged by the Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)           waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;

 

(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Aggregate Commitments hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (v) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

 

(e)           change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender; or

 

(f)            change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or

 

60

--------------------------------------------------------------------------------


 

any other Loan Document; (iv) Section 10.07(h) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification; and (v) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 

10.02      Notices and Other Communications; Facsimile Copies.

 

(a)           General. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i)            if to the Borrower, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in Schedule 10.02.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such

 

61

--------------------------------------------------------------------------------


 

notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefore.

 

(c)           Effectiveness of Facsimile Documents and Signatures. Loan
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and shall be binding on the
Borrower, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

 

(d)           The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT-RELATED PARTIES DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT-RELATED PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM. In no event shall the Agent-Related Parties have any liability to the
Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent-Related Party; provided,
however, that in no event shall any Agent-Related Party have any liability to
the Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(e)           Change of Address, Etc. Each of the Borrower, the Administrative
Agent and the Swing Line Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent and the Swing Line Lender. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.

 

(f)            Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of the Borrower

 

62

--------------------------------------------------------------------------------


 

even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.03      No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

10.04      Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all costs and expenses incurred in
connection with the development, preparation, negotiation and execution of this
Agreement and the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, and (b) to pay or reimburse the
Administrative Agent and each Lender for all costs and expenses incurred in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Agreement or the other Loan Documents (including
all such costs and expenses incurred during any “workout” or restructuring in
respect of the Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all Attorney Costs. The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside experts retained by the
Administrative Agent or any Lender. All amounts due under this Section 10.04
shall be payable within ten Business Days after demand therefor. The agreements
in this Section shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations.

 

10.05      Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents and attorneys-in-fact
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs) of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment, Loan
or Letter of

 

63

--------------------------------------------------------------------------------


 

Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (c) any actual or alleged release by
the Borrower or any Subsidiary of Hazardous Materials on or from any property
currently or formerly owned or operated by the Borrower or any Subsidiary, or
any Environmental Liability caused by any act or omission of the Borrower or any
Subsidiary, or (d) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”), in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee have any liability for
any punitive, special, indirect or consequential damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date). All
amounts due under this Section 10.05 shall be payable within ten Business Days
after demand therefor. The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

10.06      Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

 

10.07      Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of

 

64

--------------------------------------------------------------------------------


 

its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section, or (iv) to an SPC in
accordance with the provisions of subsection (h) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)           Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that (i) in the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitment
and the Loans at the time owing to it or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; (ii) in any case not described in clause (i) of this subsection, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); (iii) each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loans or the
Commitment assigned, except that this clause (iii) shall not apply to rights in
respect of Swing Line Loans; (iv) any assignment of a Commitment must be
approved by the Administrative Agent, the L/C Issuer and the Swing Line Lender
unless the Person that is the proposed assignee is itself a Lender, an Affiliate
of a Lender or an Approved Fund (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); (iv) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee in the amount, if
any, required as set forth in Schedule 10.07; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment; (v) the assignee, if it is
not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; (vi) no such assignment shall be made to the Borrower or any of
the Borrower’s Affiliates or Subsidiaries; and (vii) no such assignment shall be
made to a natural person. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to subsection (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to

 

65

--------------------------------------------------------------------------------


 

the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts
and circumstances occurring prior to the effective date of such assignment).
Upon request, the Borrower (at its expense) shall execute and deliver a Note to
the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.

 

(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower or any Lender, at any reasonable time
and from time to time upon reasonable prior notice. In addition, at any time
that a request for a consent for a material or other substantive change to the
Loan Documents is pending, any Lender wishing to consult with other Lenders in
connection therewith may request and receive from the Administrative Agent a
copy of the Register.

 

(d)           Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to subsection (e)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

(e)           A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if

 

66

--------------------------------------------------------------------------------


 

it were a Lender shall not be entitled to the benefits of Section 3.01 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
10.15 as though it were a Lender.

 

(f)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement (including under its
Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(g)           As used herein, the following terms have the following meanings:

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person), approved
by (i) in the case of clause (d) only, the Administrative Agent, the L/C Issuer
and the Swing Line Lender, and (ii) in the case of each of clauses (a) through
(d), unless an Event of Default has occurred and is continuing, the Borrower
(each such approval in (i) and (ii) not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(h)           The words “execution”, “signed”, “signature”, and words like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

(i)            Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may with the prior written consent of the Borrower
grant to a special purpose funding vehicle (such consent not to be unreasonably
withheld or delayed; provided, however, that the Borrower’s failure to consent
to any grant to a special purpose funding vehicle that results in increased
costs under Article III herein shall be deemed to be reasonable for purposes
herein) identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower (an “SPC”) the option to provide
all or any part of any Committed Loan that such Granting Lender would otherwise
be obligated to make pursuant to

 

67

--------------------------------------------------------------------------------


 

this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Committed Loan, and (ii) if an SPC elects not to exercise
such option or otherwise fails to make all or any part of such Committed Loan,
the Granting Lender shall be obligated to make such Committed Loan pursuant to
the terms hereof or, if it fails to do so, to make such payment to the
Administrative Agent as is required under Section 2.13(c)(ii). Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement (including its
obligations under Section 3.04), (ii) no SPC shall be liable for any indemnity
or similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Committed
Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender to
the same extent, and as if, such Committed Loan were made by such Granting
Lender. In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any SPC, it will not institute against,
or join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee of $2,500, assign all or any portion of its right to receive
payment with respect to any Committed Loan to the Granting Lender and (ii)
disclose on a confidential basis any non-public information relating to its
funding of Committed Loans to any rating agency, commercial paper dealer or
provider of any surety or Guarantee or credit or liquidity enhancement to such
SPC.

 

(j)            (i) Notwithstanding anything to the contrary contained herein, if
at any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights and obligations of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c). Upon the appointment of a successor Swing Line Lender, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Swing Line Lender.

 

68

--------------------------------------------------------------------------------


 

10.08      Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates and to
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority purporting to have jurisdiction over it, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under or any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Documents or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, or (h)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

10.09      Set-off. In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to the Borrower, any such notice being waived by the Borrower to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of the Borrower against any and all Obligations owing to such Lender
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not the Administrative Agent or such Lender shall
have made demand under this Agreement or any other Loan Document and although
such Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set-off and application made by such Lender; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.

 

10.10      Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not

 

69

--------------------------------------------------------------------------------


 

exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

10.11      Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

10.12      Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

 

10.13      Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.14      Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

70

--------------------------------------------------------------------------------


 

10.15      Tax Forms.

 

(a)           (i)            Each Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall
deliver to the Administrative Agent, prior to receipt of any payment subject to
withholding under the Code (or upon accepting an assignment of an interest
herein), two duly signed completed copies of either IRS Form W-8BEN or any
successor thereto (relating to such Foreign Lender and entitling it to an
exemption from withholding tax on all payments to be made to such Foreign Lender
by the Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Foreign Lender by the
Borrower pursuant to this Agreement) or such other evidence satisfactory to the
Borrower and the Administrative Agent that such Foreign Lender is entitled to an
exemption from withholding tax, including any exemption pursuant to Section
881(c) of the Code. Thereafter and from time to time, each such Foreign Lender
shall (A) promptly submit to the Administrative Agent such additional duly
completed and signed copies of one of such forms (or such successor forms as
shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to the Borrower and
the Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by the Borrower pursuant to this Agreement, (B) promptly notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (C) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws that the Borrower make any
deduction or withholding for taxes from amounts payable to such Foreign Lender.

 

(ii)           Each Foreign Lender, to the extent it does not act or ceases to
act for its own account with respect to any portion of any sums paid or payable
to such Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Lender), shall deliver to the Administrative Agent
on the date when such Foreign Lender ceases to act for its own account with
respect to any portion of any such sums paid or payable, and at such other times
as may be necessary in the determination of the Administrative Agent (in the
reasonable exercise of its discretion), (A) two duly signed completed copies of
the forms or statements required to be provided by such Lender as set forth
above, to establish the portion of any such sums paid or payable with respect to
which such Lender acts for its own account that is not subject to U.S.
withholding tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or
any successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.

 

(iii)          The Borrower shall not be required to pay any additional amount
to any Foreign Lender under Section 3.01 (A) with respect to any Taxes required
to be deducted or withheld on the basis of the information, certificates or
statements of exemption such

 

71

--------------------------------------------------------------------------------


 

Lender transmits with an IRS Form W-8IMY pursuant to this Section 10.15(a) or
(B) if such Lender shall have failed to satisfy the foregoing provisions of this
Section 10.15(a); provided that if such Lender shall have satisfied the
requirement of this Section 10.15(a) on the date such Lender became a Lender or
ceased to act for its own account with respect to any payment under any of the
Loan Documents, nothing in this Section 10.15(a) shall relieve the Borrower of
its obligation to pay any amounts pursuant to Section 3.01 in the event that, as
a result of any change in any applicable law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender or other Person for the account of which such Lender receives
any sums payable under any of the Loan Documents is not subject to withholding
or is subject to withholding at a reduced rate.

 

(iv)          The Administrative Agent may, without reduction, withhold any
Taxes required to be deducted and withheld from any payment under any of the
Loan Documents with respect to which the Borrower is not required to pay
additional amounts under this Section 10.15(a).

 

(b)           Upon the request of the Administrative Agent, each Lender that is
a “United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to the Administrative Agent two duly signed completed copies of
IRS Form W-9. If such Lender fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable back-up withholding tax imposed by the Code,
without reduction.

 

(c)           If any Governmental Authority asserts that the Administrative
Agent did not properly withhold or backup withhold, as the case may be, any tax
or other amount from payments made to or for the account of any Lender, such
Lender shall indemnify the Administrative Agent therefor, including all
penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section, and costs and expenses
(including Attorney Costs) of the Administrative Agent. The obligation of the
Lenders under this Section shall survive the termination of the Aggregate
Commitments, repayment of all other Obligations hereunder and the resignation of
the Administrative Agent.

 

10.16      Governing Law.

 

(a)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE COUNTY OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY

 

72

--------------------------------------------------------------------------------


 

EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE ADMINISTRATIVE AGENT
AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

 

10.17      Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

10.18      No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that:  (i) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower and its Affiliates, on the one hand,
and the Administrative Agent and the Arrangers, on the other hand, the Borrower
is capable of evaluating and understanding and understands and accepts the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents (including any amendment, waiver or other modification
thereof or thereof); (ii) in connection with the process leading to such
transaction, each of the Administrative Agent and the Arrangers is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (iii) neither the Administrative Agent nor either
Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or either Arranger has advised
or is currently advising the Borrower or any of its Affiliates on other matters)
and neither the Administrative Agent nor either Arranger has any obligation to
the Borrower or any of its Affiliates with respect to the transactions

 

73

--------------------------------------------------------------------------------


 

contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Administrative Agent and the Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor either Arranger has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent and the Arrangers have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate. The Borrower hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent and the Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty.

 

10.19      USA PATRIOT Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act.

 

10.20      Waiver of Notice of Termination Under Existing Credit Agreement. Each
Lender that is a “Lender” under (and as defined in) the Existing Credit
Agreement hereby waives any requirement under the Existing Credit Agreement that
notice be given prior to the prepayment of loans or termination of commitments
thereunder; provided that such commitments are terminated by notice to the
lenders under the Existing Credit Agreement on the Closing Date.

 

[Remainder of page intentionally left blank.]

 

74

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

THE NEW YORK TIMES COMPANY

 

 

 

 

 

By:

/s/ R. Anthony Benten

 

 

Name:

R. Anthony Benten

 

Title:

Vice President & Treasurer

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative
Agent

 

 

 

 

 

By:

/s/ Thomas J. Kane

 

 

Name:

Thomas J. Kane

 

 

Title:

Senior Vice President

 

 

 

BANK OF AMERICA, N.A., as a Lender, Swing
Line Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Thomas J. Kane

 

 

Name:

Thomas J. Kane

 

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Susan H. Atha

 

 

Name:

Susan H. Atha

 

 

Title:

Vice President

 

 

 

THE BANK OF NEW YORK

 

 

 

 

 

By:

/s/ Edward M. Vietor

 

 

Name:

Edward M. Vietor

 

 

Title:

Vice President

 

 

 

SUNTRUST BANK

 

 

 

 

 

By:

/s/ Thomas C. Palmer

 

 

Name:

Thomas C. Palmer

 

 

Title:

Managing Director

 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

By:

/s/ Nicholas Bell

 

 

Name:

Nicholas Bell

 

 

Title:

Director

 

 

 

CITIZENS BANK OF MASSACHUSETTS

 

 

 

 

 

By:

/s/ Michael Elwell

 

 

Name:

Michael Elwell

 

 

Title:

Vice President

 

 

 

HSBC BANK USA, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

/s/ Bruce Wicks

 

 

Name:

Bruce Wicks

 

 

Title:

First Vice President

 

 

 

MELLON BANK, NA

 

 

 

 

 

By:

/s/ Paul F. Noel

 

 

Name:

Paul F. Noel

 

 

Title:

First Vice President

 

 

 

SOCIETE GENERALE

 

 

 

 

 

By:

/s/ Mark Vigil

 

 

Name:

Mark Vigil

 

 

Title:

Managing Director

 

 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

 

By:

/s/ Peter Hallan

 

 

Name:

Peter Hallan

 

 

Title:

Vice President

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

/s/ Lori Avedikian

 

 

Name:

Lori Avedikian

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS
AND PRO RATA SHARES

 

Lender

 

Commitment

 

Pro Rata Share

 

Bank of America, N.A.

 

$

54,500,000

 

13.625000000

%

JPMorgan Chase Bank, N.A.

 

$

54,500,000

 

13.625000000

%

The Bank of New York

 

$

54,500,000

 

13.625000000

%

SunTrust Bank

 

$

54,500,000

 

13.625000000

%

Barclays Bank Plc

 

$

26,000,000

 

6.500000000

%

Citizens Bank of Massachusetts

 

$

26,000,000

 

6.500000000

%

HSBC Bank USA, National Association

 

$

26,000,000

 

6.500000000

%

Mellon Bank, N.A.

 

$

26,000,000

 

6.500000000

%

Societe Generale

 

$

26,000,000

 

6.500000000

%

The Northern Trust Company

 

$

26,000,000

 

6.500000000

%

Wells Fargo Bank, National Association

 

$

26,000,000

 

6.500000000

%

Total

 

$

400,000,000

 

100.000000000

%

 

S-1

--------------------------------------------------------------------------------


 

SCHEDULE 5.09

 

TAXES

 

Federal income tax returns for all years through 2003 have been examined by the
Internal Revenue Service. Amended state returns due to federal audits have been
filed for all years through 2000.

 

State audits are ongoing and have been closed in most jurisdictions through the
year 2000. Assessments are expected on certain of the ongoing audits, but any
such assessments are not expected to have a material effect on the Borrower’s
consolidated financial statements.

 

S-2

--------------------------------------------------------------------------------


 

SCHEDULE 5.10

 

SUBSIDIARIES

 

(a) Consolidated Subsidiaries of The New York Times Company (the “Company”)(1)

 

 

 

Jurisdiction of

 

 

Incorporation or

Name of Subsidiary

 

Organization

The New York Times Company

 

New York

About, Inc.

 

Delaware

IHT Corp.

 

Delaware

International Herald Tribune S.A.S.

 

France

International Business Development (IBD)

 

France

International Herald Tribune (Hong Kong) LTD.

 

Hong Kong

International Herald Tribune (Malaysia)

 

Malaysia

International Herald Tribune (Singapore) LTD.

 

Singapore

International Herald Tribune (Thailand) LTD.

 

Thailand

International Herald Tribune A.G.

 

Switzerland

International Herald Tribune B.V.

 

Amsterdam

International Herald Tribune Ltd. (U.K.)

 

United Kingdom

IHT (Distributors) LTD.

 

United Kingdom

International Herald Tribune U.S. Inc.

 

New York

London Bureau Limited

 

United Kingdom

New York Times Digital, LLC

 

Delaware

Northern SC Paper Corporation (80%)

 

Delaware

NYT Group Services, LLC

 

Delaware

NYT Press Services, LLC

 

Delaware

NYT Real Estate Company LLC

 

New York

The New York Times Building LLC (58%)

 

New York

Rome Bureau S.R.L.

 

Italy

NYT Capital, Inc.

 

Delaware

City & Suburban Delivery Systems, Inc

 

Delaware

Comet-Press Newspapers, Inc.

 

Delaware

Comet-Press Newspapers Holdings, Inc.

 

Delaware

Globe Newspaper Company, Inc.

 

Massachusetts

Boston Globe Electronic Publishing, LLC

 

Delaware

Boston Globe Marketing, LLC

 

Delaware

GlobeDirect, LLC

 

Delaware

Retail Sales, LLC

 

Delaware

Hendersonville Newspaper Corporation

 

North Carolina

Hendersonville Newspaper Holdings, Inc.

 

Delaware

Lakeland Ledger Publishing Corporation

 

Florida

Lakeland Ledger Holdings, Inc.

 

Delaware

Midtown Insurance Company

 

New York

NYT Holdings, Inc.

 

Alabama

NYT Broadcast Holdings, LLC

 

Delaware

KAUT-TV, LLC

 

Delaware

New York Times Management Services

 

Massachusetts

NYT Management Services, Inc.

 

Delaware

NYT Shared Service Center, Inc.

 

Delaware

International Media Concepts, Inc.

 

Delaware

The Dispatch Publishing Company, Inc.

 

North Carolina

The Dispatch Publishing Holdings, Inc.

 

Delaware

The Houma Courier Newspaper Corporation

 

Delaware

The Houma Courier Newspaper Holdings, Inc

 

Delaware

The New York Times Distribution Corporation

 

Delaware

NYT Canada ULC

 

Canada

The New York Times Radio Company

 

Delaware

The New York Times Sales Company

 

Massachusetts

The New York Times Syndication Sales Corporation

 

Delaware

The Spartanburg Herald-Journal, Inc.

 

Delaware

Times Leasing, Inc.

 

Delaware

Times On-Line Services, Inc.

 

New Jersey

Worcester Telegram & Gazette Corporation

 

Massachusetts

Worcester Telegram & Gazette Holdings, Inc.

 

Delaware

 

--------------------------------------------------------------------------------

(1)                                  100% owned unless otherwise indicated.

 

S-3

--------------------------------------------------------------------------------


 

(b) Significant Subsidiaries

 

Below is a list of the Company’s Significant Subsidiaries as of December 25,
2005. This list was derived using the test of greater than 7% of revenues or
assets.

 

1.               About, Inc.

2.               NYT Capital, Inc.

3.               The New York Times Sales Company

4.               Globe Newspaper Company, Inc.

5.               NYT Holdings, Inc.

6.               NYT Broadcast Holdings, LLC

7.               Worcester Telegram & Gazette Corporation

8.               NYT Management Services, Inc.

9.               The New York Times Building, LLC

 

S-4

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES

 

THE NEW YORK TIMES COMPANY:

 

229 West 43rd Street

New York, New York 10036

Attention: Treasurer

Telephone: (212) 556-1713

Facsimile: (212) 556-1646

Electronic Mail: bentent@nytimes.com

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

2001 Clayton Road

Mail Code: CA-4-702-02-25

Concord, CA 94520-2405

Attention:

G.K. Lapitan

Telephone:

925.675.8205

Facsimile:

888.969.9170

Electronic Mail: g.k.lapitan@bankofamerica.com

Account #3750836479

Ref: The New York Times Company

ABA #026009593

 

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

335 Madison Avenue, 4th Floor

Mail Code: NY1-503-04-03

New York, New York 10017

Attention:

Steven Gazzillo

Telephone:

(212) 503-8328

Facsimile:

(212) 901-7842

Electronic Mail: steven.gazzillo@bankofamerica.com

 

 

S-5

--------------------------------------------------------------------------------


 

L/C ISSUER:

 

Bank of America, N.A.

Trade Operations Los Angeles

1000 W. Temple Street

Mail Code: CA9-705-07-05

Los Angeles, CA 90012-1514

Attention:

Hermann Schutterle

 

Vice President

Telephone:

213.481.7826

Facsimile:

213.580.8441

Electronic Mail: hermann.schutterle@bankofamerica.com

 

 

SWING LINE LENDER:

 

Bank of America, N.A.

2001 Clayton Road

Mail Code: CA-4-702-02-25

Concord, CA 94520-2405

Attention:

G.K. Lapitan

Telephone:

925.675.8205

Facsimile:

888.969.9170

Electronic Mail: g.k.lapitan@bankofamerica.com

Account #3750836479

Ref: The New York Times Company

ABA #026009593

 

S-6

--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A.

 

Administrative Contact:

JPMorgan Chase Bank, N.A.

10 S. Dearborn, Floor 19

Chicago, Illinois 60603

Attention:

Deborah Turner

 

Associate

Telephone:

312.385.7081

Facsimile:

312.385.7097

Electronic Mail: Deborah.a.turner@jpmchase.com

 

Wire Instructions:

JPMorgan Chase Bank, N.A.

ABA #021000021

Account #323522211

Account Name: Commercial Loan Department

Reference: The New York Times Company

 

Other Notices as a Lender:

JPMorgan Chase Bank, N.A.

277 Park Avenue, 14th Floor

New York, New York 10172

Attention:

Susan Athea/Tim Sliwa

 

Vice President/Analyst

Telephone:

212.622.3419/3596

Facsimile:

646.534.3078

Electronic Mail: susan.h.atha@chase.com / timothy.e.sliwa@chase.com

 

 

S-7

--------------------------------------------------------------------------------


 

THE BANK OF NEW YORK

 

Administrative Contact:

The Bank of New York

One Wall Street, 15th Floor

New York, New York 10286

Attention:

Diana Johnson

 

Administrator

Telephone:

212.636.6780

Facsimile:

212.635.8634

Electronic Mail: dgjohnson@bankofny.com

 

Wire Instructions:

The Bank of New York

New York, New York

ABA #021000018

Account #GLA111556

Reference: The New York Times Company

Attention: Robert Heeger

 

Other Notices as a Lender:

The Bank of New York

One Wall Street, 16th Floor

New York, New York 10286

Attention:

Edward M. Vietor

 

Vice President

Telephone:

212.635.7867

Facsimile:

212.635.8593

Electronic Mail: bruce.wicks@us.hsbc.com

 

S-8

--------------------------------------------------------------------------------


 

SUNTRUST BANK

 

Administrative Contact:

SunTrust Bank

200 S. Orange Avenue

Orlando, Florida 32801

Attention:

Michelle Tyus

 

Corporate Loan Specialist

Telephone:

407.237.6070

Facsimile:

404.588.4454

Electronic Mail: michelle.tyus@suntrust.com

 

Wire Instructions:

SunTrust Bank

Atlanta, Georgia

ABA #061000104

Account #9088 000 112

Account Name: Corporate Banking Services

Reference: The New York Times Company

 

Other Notices as a Lender:

SunTrust Bank

919 E. Main Street, 22nd Floor

Richmond, Virginia 23219

Attention:

Brian Combs

 

Director

Telephone:

804.782.5119

Facsimile:

804.782.7548

Electronic Mail: brian.combs@suntrust.com

 

S-9

--------------------------------------------------------------------------------


 

BARCLAYS BANK PLC

 

Administrative Contact:

Barclays Capital Services LLC

200 Cedar Knolls Road

Whippany, New Jersey 07981

Attention:

Sandra Friedman

Telephone:

973.576.3198

Facsimile:

973.576.3014

Electronic Mail: sandra.friedman@barcap.com

 

Wire Instructions:

Barclays Bank Plc

Whippany, New Jersey

ABA #026002574

Account #050-019104

Account Name: Clad Control Account

Reference: The New York Times Company

 

Other Notices as a Lender:

Barclays Capital Services LLC

200 Park Avenue, 4th Floor

New York, New York 10066

Attention:

Nicholas Bell

Telephone:

212.412.4029

Facsimile:

212.412.7600

Electronic Mail: nicholas.bell@barcap.com

 

S-10

--------------------------------------------------------------------------------


 

CITIZENS BANK OF MASSACHUSETTS

 

Administrative Contact:

Citizens Bank of Massachusetts

20 Cabot Road

Medford, Massachusetts

Attention:

Maria Chaplain

Telephone:

781.655.4391

Facsimile:

781.655.4050

 

Wire Instructions:

Citizens Bank

ABA #011500120

Account #1101011901

Account Name: Operations

Attention: Maria Chaplain

Reference: The New York Times Company

 

Other Notices as a Lender:

Citizens Bank of Massachusetts

28 State Street

Boston, Massachusetts 01944

Attention:

Michael Elwell

 

Vice President

Telephone:

617.994.7053

Facsimile:

617.227.2035

Electronic Mail: michael.elwell@citizensbank.com

 

S-11

--------------------------------------------------------------------------------


 

HSBC BANK USA, NATIONAL ASSOCIATION

 

Administrative Contact:

HSBC Bank USA, National Association

Attention:

Donna Riley

Telephone:

716.841.4178

Facsimile:

716.841.0269

Electronic Mail: donna.l.riley@us.hsbc.com

 

Wire Instructions:

HSBC Bank USA, N.A.

New York, New York

ABA #021001088

Account #001940503

Account Name: Syndication and Asset Group

Reference: The New York Times Company

 

Other Notices as a Lender:

HSBC Bank USA, National Association

452 Fifth Avenue

New York, New York 10018

Attention:

Bruce Wicks

 

First Vice President

Telephone:

212.525.2534

Facsimile:

212.525.2555

Electronic Mail: bruce.wicks@us.hsbc.com

 

S-12

--------------------------------------------------------------------------------


 

MELLON BANK, N.A.

 

Administrative Contact:

Mellon Bank, N.A.

Rm. 0865, MCSC

Mellon Client Service

Pittsburgh, Pennsylvania 15262-0001

Attention:

Paul E. Zawicki

 

Loan Service Specialist

Telephone:

412.234.3932

Facsimile:

412.209.6141

Electronic Mail: zawicki.pe@mellon.com

 

Wire Instructions:

Mellon Bank, N.A.

Pittsburgh, Pennsylvania

ABA #043000261

Account #990873800

Attention: Paul E. Zawicki

Reference: The New York Times Company

 

Other Notices as a Lender:

Mellon Bank, N.A.

Rm. 4535, 1MBC

500 Grant Street

Pittsburgh, Pennsylvania 15258-0001

Attention:

Paul F. Noel

 

First Vice President

Telephone:

412.234.3753

Facsimile:

412.236.6112

Electronic Mail: noel.pf@mellon.com

 

S-13

--------------------------------------------------------------------------------


 

SOCIETE GENERALE

 

Administrative Contact:

Societe Generale

1221 Avenue of the Americas

New York, New York 10020

Attention:

Colleen Campbell

 

Portfolio Admin.

Telephone:

212.278.7248

Facsimile:

212.278.6240

Electronic Mail: colleen.campbell@sgcib.com

 

Wire Instructions:

Societe Generale

New York, New York

ABA #026004226

Account #9051422

Account Name: LSG-NY

Attention: Colleen Campbell

Reference: The New York Times Company

 

Other Notices as a Lender:

Societe Generale

1221 Avenue of the Americas

New York, New York 10020

Attention:

Mark Vigil

 

Managing Director

Telephone:

212.278.7350

Facsimile:

212.278.6146

Electronic Mail: mark.vigil@sgcib.com

 

S-14

--------------------------------------------------------------------------------


 

THE NORTHERN TRUST COMPANY

 

Administrative Contact:

The Northern Trust Company

Attention:

Sharon Jackson

Telephone:

312.630.1609

Facsimile:

312.630.1566

 

Wire Instructions:

The Northern Trust Bank

ABA #071000152

Account #5186401000

Credit to: Commercial Loan Dept.

Reference: The New York Times Company $400MM Senior Credit Facility

 

Other Notices as a Lender:

The Northern Trust Company

50 S. LaSalle Street

Chicago, Illinois 60675

Attention:

Cliff Hoppe

Telephone:

312.444.2396

Facsimile:

312.444.4906

Electronic Mail: CH86@ntrs.com

 

S-15

--------------------------------------------------------------------------------


 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Administrative Contact:

Wells Fargo Bank, National Association

201 Third Street

MAC 0187-081

San Francisco, California 94103

Attention:

Neva Moritani

 

Vice President/Manager

Telephone:

415.477.5456

Facsimile:

415.979.0675

Electronic Mail: moritani@wellsfargo.com

 

Wire Instructions:

Wells Fargo Bank

San Francisco, California

ABA #121000248

Account #0271-250720

Account Name: Memsyn/Commercial Banking Service Center

Reference: The New York Times Company

 

Other Notices as a Lender:

Wells Fargo Bank, National Association

70 East 55th Street, 11th Floor

New York, New York 10022

Attention:

Lori Ross Avedikian

 

Vice President

Telephone:

212.836.4022

Facsimile:

212.593.5241

Electronic Mail: rosslori@wellsfargo.com

 

S-16

--------------------------------------------------------------------------------


 

SCHEDULE 10.07

 

PROCESSING AND RECORDATION FEES

 

The Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $2,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignment
Fee will be $2,500 plus the amount set forth below:

Transaction

 

Assignment Fee

 

First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)

 

-0-

 

Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)

 

$

500

 

 

S-17

--------------------------------------------------------------------------------


EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:                     ,          

 

To:                              Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of June 21, 2006
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among The New York Times Company, a New York corporation
(the “Borrower”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned hereby requests (select one):

 

o A Borrowing of Committed Loans                                              o
A conversion or continuation of Loans

 

1.                                       On
                                               (a Business Day).

 

2.                                       In the amount of
$                             .

 

3.                                       Comprised of
                                                                    .

[Type of Committed Loan requested]

 

4.                                       For Eurodollar Rate Loans:  with an
Interest Period of                        months.

 

The Committed Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement.

 

 

THE NEW YORK TIMES COMPANY

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

A-1

--------------------------------------------------------------------------------


EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                          ,         

 

To:                              Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of June 21, 2006
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among The New York Times Company, a New York corporation
(the “Borrower”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned hereby requests a Swing Line Loan:

 

1.                                       On
                                         (a Business Day).

 

2.                                       In the amount of
$                            .

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

 

THE NEW YORK TIMES COMPANY

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

B-1

--------------------------------------------------------------------------------


EXHIBIT C-1

 

FORM OF NOTE

 

                                

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                                or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain Credit Agreement, dated as of June 21, 2006
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among the Borrower, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

THE NEW YORK TIMES COMPANY

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

C-1-1

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-1-2

--------------------------------------------------------------------------------


EXHIBIT C-2

 

FORM OF SWING LINE NOTE

 

$[                                 ]

 

                           

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
BANK OF AMERICA, N.A. or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Swing Line Loan from time to time made by the Lender to the Borrower
under that certain Credit Agreement, dated as of June 21, 2006 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”; the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement
with respect to Swing Line Loans, all payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

C-2-1

--------------------------------------------------------------------------------


 

 

THE NEW YORK TIMES COMPANY

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

C-2-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-2-3

--------------------------------------------------------------------------------


EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                     ,        

 

To:                              Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of June 21, 2006
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among The New York Times Company, a New York corporation
(the “Borrower”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the
                                                                     of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                       Attached hereto as Schedule 1 are the
year-end audited financial statements required by Section 6.01(a) of the
Agreement for the fiscal year of the Borrower ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                       Attached hereto as Schedule 1 are the
unaudited financial statements required by Section 6.01(b) of the Agreement for
the fiscal quarter of the Borrower ended as of the above date. Such financial
statements fairly present the financial condition, results of operations and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.

 

2.                                       The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Borrower during the accounting period covered by
the attached financial statements.

 

3.                                       A review of the activities of the
Borrower during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Borrower performed and observed all its Obligations under the Loan Documents,
and

 

D-1

--------------------------------------------------------------------------------


 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]

 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.                                       The representations and warranties of
the Borrower contained in Article V of the Agreement are true and correct in all
material respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Compliance Certificate, the representations and warranties
contained in Section 5.05 of the Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.

 

5.                                       The financial covenant analyses and
information set forth on Schedule 2 attached hereto are true and accurate on and
as of the date of this Compliance Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                                     ,            .

 

 

THE NEW YORK TIMES COMPANY

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                      (“Statement
Date”)

 

SCHEDULE 2

to the Compliance Certificate
($ in 000’s)

 

Section 7.03 — Minimum Stockholders’ Equity.

 

A.

 

25% of Net Income of the Borrower and its Consolidated
Subsidiaries for each fiscal year ending after December 28, 2003:

 

$

 

 

 

 

 

B.

 

Line A plus $950,000,000:

 

$

 

 

 

 

 

C.

 

Stockholders’ Equity for the fiscal quarter ending on the above date:

 

$

 

 

 

 

 

D.

 

Excess (deficient for covenant compliance)
(Line C minus Line B):

 

$

 

D-3

--------------------------------------------------------------------------------


EXHIBIT E

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

Assignor:

 

 

 

 

 

 

2.

Assignee:

 

                                        [and is an Affiliate/Approved Fund of
[identify Lender](2)]

 

 

 

 

3.

Borrower(s):

 

The New York Times Company

 

 

 

 

4.

Administrative Agent:

 

Bank of America, N.A., as the administrative agent under the Credit Agreement

 

--------------------------------------------------------------------------------

 

(2)    Select as applicable.

 

E-1

--------------------------------------------------------------------------------


 

5.

Credit Agreement:

 

Credit Agreement, dated as of June 21, 2006, among The New York Times Company,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender

 

 

 

 

6.

Assigned Interest:

 

 

 

Facility Assigned

 

Aggregate Amount of
Commitment
for all Lenders*

 

Amount of
Commitment
Assigned*

 

Percentage
Assigned of
Commitment(3)

 

CUSIP
Number

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

--------------------------------------------------------------------------------

*         Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

[7.            Trade Date:                                      ](4)

 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(3)   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

(4)   To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-2

--------------------------------------------------------------------------------


 

[Consented to and](5) Accepted:

 

[NAME OF ADMINISTRATIVE AGENT],

as Administrative Agent

 

 

By:

 

 

 

Title:

 

 

[Consented to:]

 

THE NEW YORK TIMES COMPANY (6)

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(5)   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(6)   To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

 

E-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

Credit Agreement dated as of June 21, 2006

by and among

The New York Times Company, Bank of America, N.A., as Administrative Agent,

and the Lenders Party Thereto

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.          Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

 

1.2.          Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

E-4

--------------------------------------------------------------------------------


 

2.             Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3.             General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

E-5

--------------------------------------------------------------------------------


 

EXHIBIT F

 

OPINION MATTERS

Form of Opinion

 

[g260691kg11i001.jpg]

[Date]

Kenneth A. Richieri
Vice President and General Counsel



229 West 43rd Street
New York, NY  10036



tel 212.556-1995
fax 212.556-4634
richierk@nytimes.com

Bank of America, N.A.
335 Madison Avenue, 5th Floor
New York, New York 10017
Attention: Thomas J. Kane

 

Barclays Bank PLC
200 Park Avenue, 4th Floor
New York, New York 10166
Attention: Jennifer Harris

 

 

 

The Bank of New York
One Wall Street, 16th Floor
New York, New York 10286
Attention: Steve J. Correll

 

Wells Fargo Bank, N.A.
70 East 55th Street, 11th Floor
New York, NY 10022
Attention: Lori Ross

 

 

 

JPMorgan Chase Bank, N.A.
277 Park Avenue, 22nd Floor
New York, New York 10172
Attention: Wendy Weinster-Segal

 

Citizens Bank of Massachusetts
28 State Street, MS1510
Boston, Massachusetts 02109
Attention: Michael Elwell

 

 

 

Mellon Bank, N.A.
One Mellon Center, Room 4535
Pittsburgh, Pennsylvania 15258
Attention: Paul Noel

 

HSBC Bank USA
452 Fifth Avenue
New York, New York 10018
Attention: Bruce Wicks

 

 

 

The Northern Trust Company
ST B-11
50 S. LaSalle
Chicago, Illinois 60030
Attention: Christopher McKean

 

SG Americas Securities, LLC
1221 Avenue of the Americas
New York, New York 10020
Attention: Richard O. Knowlton MD

 

 

 

SunTrust Bank, N.A.
MC HDQ-1022
919 East Main Street, 22nd Floor
Richmond, Virginia 23219
Attention: Brian Combs

 

 

 

Re:  The New York Times Company

Ladies and Gentlemen:

 

I am Vice President and General Counsel of The New York Times Company, a New
York corporation (the “Borrower”) and, in that capacity, am familiar with the
Credit Agreement dated as of June 21, 2006 among the Borrower, each lender from
time to time party thereto, Bank of America, N.A., as Administrative Agent,
Swing Line Lender and an L/C Issuer, Banc of America Securities LLC as Joint
Lead Arranger and Joint Book Manager, J.P. Morgan Securities Inc., as Joint Lead
Arranger and Joint Book Manager, JPMorgan Chase Bank, N.A., as

 

 

 

 

F-1

--------------------------------------------------------------------------------


 

 

 

Documentation Agent, and The Bank of New York and SunTrust Bank, as
Co-Syndication Agents (the “Credit Agreement”).

 

This opinion is being furnished to you pursuant to Section 4.01(a)(v) of the
Credit Agreement.  Capitalized terms used herein but not defined herein shall
have the meanings ascribed to them in the Credit Agreement.

 

For purposes of the opinions expressed herein, I have assumed the genuineness of
all signatures, the completeness and authenticity of all records and documents
submitted to me as originals and the conformity with the originals of all
records and documents submitted to me as copies.  I have relied, where I have
deemed appropriate, upon such certificates of public officials and of officers
of the Borrower or its Subsidiaries with respect to factual matters which were
not independently established by me.

 

I am admitted to practice in the State of New York and the opinions set forth
below are limited to the laws of the State of New York and the federal laws of
the United States, and with respect to the opinion in paragraph 1 below and
subject to the qualifications set forth in the following sentence, the general
corporate law of the States of Delaware and Alabama and the Commonwealth of
Massachusetts, and I express no opinion as to the laws of any other State or
jurisdiction.  To the extent that matters of Delaware, Alabama and Massachusetts
corporate law are involved in the opinions set forth in paragraph 1 below, I am
not an expert in the laws of such jurisdictions, and such opinions concerning
Delaware, Alabama and Massachusetts corporate law are based upon my reasonable
(although not necessarily complete) familiarity with Delaware, Alabama and
Massachusetts general corporate law as a result of prior involvement in
transactions involving such law.  I also express no opinion as to the securities
or “Blue Sky” laws of any jurisdiction other than the securities laws of the
United States.

 

For the purposes of this opinion, I have assumed the due authorization,
execution and delivery of the Credit Agreement by each of the parties thereto
(other than the Borrower) as well as the legal right and power under all
applicable laws and regulations of such parties to execute, deliver and perform
its obligations under, and the validity, binding effect and enforceability
against such parties in accordance with the terms of, the Credit Agreement.

 

Based upon and subject to the foregoing, I am of the opinion that as of the date
hereof:

 

1.                 The Borrower and each of its Significant Subsidiaries has
been duly incorporated or formed and is an existing corporation or other legal
entity, and to the extent applicable, in good standing under the laws of the
state of its incorporation or formation, with corporate power or other
applicable power and authority to own its properties and conduct its business as
presently conducted in all material respects.

2.                 The Credit Agreement has been duly authorized, executed and
delivered by the Borrower; the Notes have been duly authorized by all necessary
corporate action; and the Credit Agreement constitutes, and when executed and
delivered in the manner provided in the Credit Agreement, the Notes will
constitute, valid and legally binding obligations of the Borrower enforceable
against the Borrower in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general

 

 

 

 

F-2

--------------------------------------------------------------------------------


 

applicability relating to or affecting creditors’ rights and to general equity
principles (regardless of whether such enforceability is considered in a
proceeding at equity or law).

3.                 The execution and delivery by the Borrower to the
Administrative Agent and the Lenders of the Credit Agreement do not, and the
execution and delivery of the Notes and performance by the Borrower of its
obligations under the Credit Agreement and the Notes will not, require (i) any
approval from or filing with any Governmental Authority or (ii) any approval
from or filing with any third party except where failure to obtain such approval
or to make such filing would not have a Material Adverse Effect, and in the case
of each of (i) and (ii) except for the possible filing of informational reports
with the Securities and Exchange Commission and the New York Stock Exchange,
none of which would be required as a condition to performance by the Company of
any of its obligations under the Credit Agreement or the Notes.

4.                 The execution, delivery and performance of the Credit
Agreement and the Notes and compliance with the terms and provisions thereof
will not result in a breach or violation of any of the terms and provisions of,
or constitute a default under, (i) any applicable statute, or any rule or
regulation of any governmental agency or body (except that any rights to
indemnity and contribution under the Credit Agreement may be limited by federal
and state securities laws and public policy concerns), (ii) any agreement or
instrument to which the Borrower is a party or by which the Borrower is bound or
to which any material portion of the Borrower’s properties is subject, or (iii)
the Borrower’s charter or by-laws except, in the cases of clauses (i) and (ii),
for such breaches, violations and defaults as would not have a Material Adverse
Effect.

5.                 After due inquiry, I do not know of any legal or governmental
proceedings pending or threatened to which the Borrower or any of its
Subsidiaries is a party or to which any of the properties of the Borrower or any
of its Subsidiaries is subject which, if adversely determined, could reasonably
be expected to have a Material Adverse Effect (other than pending or threatened
libel suits in which adverse determinations are unlikely), or which purports to
affect the legality, validity or enforceability of the Credit Agreement or any
Note.

6.                 The Borrower is not an “investment company” within the
meaning of Section 3(a) of the Investment Company Act of 1940, as amended.

This opinion is given as of the date hereof and I assume no obligation to update
or supplement it to reflect any facts or circumstances which may hereafter come
to my attention or any changes in laws which may hereafter occur.

This letter is solely for your benefit and may not be used, circulated, quoted
or otherwise referred to for any purpose without my prior written consent.

Sincerely,

Kenneth A. Richieri

 

 

 

F-3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF EXTENSION REQUEST

 

[Date]

 

 

Bank of America, N.A.

 as Administrative Agent

[ADDRESS]

 

Attention:

 

Dear Sirs:

 

We refer to the Credit Agreement (the “Credit Agreement”) dated as of June 21,
2006, among The New York Times Company, a New York corporation (the “Borrower”),
the Lenders named therein (the “Lenders”) and Bank of America, N.A., as
Administrative Agent (the “Administrative Agent”). Capitalized terms used herein
without definition are used with the meanings given in the Credit Agreement.

 

Pursuant to Section 2.14 of the Credit Agreement, the Borrower, not later than
thirty (30) days prior to the Maturity Date, hereby irrevocably requests the
Lenders to extend the currently applicable Maturity Date for one year from
                   (the currently applicable Maturity Date) to
                   (one year after the currently applicable Maturity Date).

 

If the Lenders consent to this request, in addition to the extension of the
Maturity Date, the Credit Agreement shall be deemed amended from and after the
currently applicable Maturity Date as follows (and without further action):

 

1.             The representations and warranties contained in Article V of the
Credit Agreement are correct in all material respects on and as of the date
hereof, as though made on and as of the date hereof (except to the extent any
representation or warranty is made specifically with respect to a prior date),
except that for purposes of this paragraph 1, Section 5.05 shall be deemed to
refer to the most recent audited year-end consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries and the related statements of income
and stockholders’ equity delivered in accordance with Section 6.01 of the Credit
Agreement.

 

2.             The Lenders and each such Lender’s Commitment shall be as set
forth on the annexed “Revised Schedule of Lenders and Commitments”. In the event
such schedule indicates the addition of one or more new Lenders or the increase
in the Commitment of any existing Lender and provided that the Borrower has
already issued Notes to the existing Lenders, the Borrower shall on or before
the currently applicable Maturity Date execute and deliver, to each such new
Lender and Note in the amount of

 

G-1

--------------------------------------------------------------------------------


 

such new Lender’s Commitment, and to each such existing Lender, a Note in the
amount of such existing Lender’s increased Commitment (which Note shall be
delivered to such existing Lender in exchange for the Note currently held by
such Lender). In the event such schedule indicates that any existing Lender
shall no longer be a Lender after the currently applicable Maturity Date, or
that any existing Lender’s Commitment shall be reduced on such date, then on
such date, all outstanding Loans of any such Lenders who shall no longer be
Lenders, and the amount of any outstanding Loans of any Lender whose Commitment
is reduced in excess of such reduced Commitment, shall have been either (i) paid
in full, together with all interest accrued on the amount so paid through such
date, or (ii) assigned to one or more Eligible Assignees (who have consented to
this Extension Request) in accordance with the provisions of Section 10.07. If
either of the conditions set forth in clauses (i) and (ii) above shall have been
satisfied with respect to a Lender who shall no longer be a Lender, such Lender
shall cease to be a Lender hereunder effective on the currently applicable
Maturity Date.

 

By signing below in the space provided, each Lender indicates its consent to
this extension request and the above-referenced amendments to the Credit
Agreement. In the event that any new Lenders are listed on the annexed schedule,
such Lenders by their signatures below in the space provided agree to be bound
by all terms and provisions of the Credit Agreement as a “Lender”.

 

 

Very truly yours,

 

 

 

THE NEW YORK TIMES COMPANY

 

 

 

 

 

By:

 

 

 

Agreed and Accepted:

 

[Lenders]

 

G-2

--------------------------------------------------------------------------------